Exhibit 10.1
 
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
 
IN RE DELPHI FINANCIAL GROUP SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 7144-VCG



STIPULATION AND AGREEMENT OF COMPROMISE AND SETTLEMENT
This Stipulation and Agreement of Compromise and Settlement (the “Settlement
Agreement” or the “Stipulation”), dated May 14, 2012, entered into among
(i) plaintiffs Pontiac General Employees Retirement System (“Pontiac”), KBC
Asset Management N.V. (“KBC”), Cleveland Bakers and Teamsters Health & Welfare
Fund (“Cleveland Bakers”), and Oklahoma Firefighters Pension and Retirement
System (“Oklahoma Firefighters,” and, together with Pontiac, KBC and Cleveland
Bakers, “Plaintiffs”), on behalf of themselves and the Settlement Class, as
defined herein; and (ii) defendants Delphi Financial Group, Inc. (“Delphi”),
Robert Rosenkranz (“Rosenkranz”), Kevin R. Brine (“Brine”), Edward A. Fox
(“Fox”), Steven A. Hirsh (“Hirsh”), James M. Litvack (“Litvack”), James N.
Meehan (“Meehan”), Philip R. O’Connor (“O’Connor”), Robert F. Wright (“Wright”),
Donald A. Sherman (“Sherman”), Stephan A. Kiratsous (“Kiratsous”), Chad W.
Coulter (“Coulter”) (collectively, the “Delphi Defendants”), Tokio Marine
Holdings Inc. and TM Investment (Delaware) Inc. (collectively, “TMH,” and,
together with the Delphi Defendants, “Defendants”), by and through their
undersigned attorneys, states all of the terms of the settlement and resolution
of this matter and is intended by Plaintiffs and Defendants (collectively, the
“Parties”) to fully and finally compromise, resolve, discharge and settle the
Released Claims, as defined herein, subject to the approval of the Court of
Chancery of the State of Delaware (the “Court”):
Background to the Settlement
A.           On July 20, 2011, TMH’s financial advisor contacted Rosenkranz,
Delphi’s Chairman, Chief Executive Officer and controlling shareholder, to
express TMH’s interest in acquiring Delphi.  Delphi’s Board of Directors (the
“Board”) authorized preliminary discussions with TMH, and, thereafter, senior
management from Delphi and TMH had general discussions regarding a potential
merger.  On September 12, 2011, TMH’s financial advisor indicated to Rosenkranz
that TMH was prepared to pay $45 per share to acquire Delphi.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Delphi’s Certificate of Incorporation (the “Charter”) provided that
"in the case of any distribution or payment . . . on Class A Common Stock or
Class B Common Stock upon the consolidation or merger of the Corporation with or
into any other corporation . . . such distribution payment shall be made ratably
on a per share basis among the holders of the Class A Common Stock and Class B
Common Stock as a single class."  At a special meeting of the Board that was
convened on September 16, 2011 to discuss TMH’s indication of interest,
Rosenkranz communicated that he was not willing to sell his own shares at $45
per share, but recognized that it could be an attractive offer for the Class A
stockholders.  Because the Board considered that TMH’s $45 offer was an
opportunity for the Class A shareholders and because no deal could happen
without Rosenkranz’s support, the Board considered a potential transaction in
which the Class B shares would receive additional consideration.  Such a
transaction would require the Class A stockholders to approve an amendment to
Delphi’s Charter.
C.           The Board formed a special committee of directors (the “Special
Committee”) to oversee negotiations with TMH on behalf of Delphi’s public Class
A shareholders.  In turn, the Special Committee formed a sub-committee of
directors on the Special Committee (the “Sub-Committee”) to handle discussions
with Rosenkranz concerning whether and to what extent he would receive
differential consideration for his Class B shares or on any other issue relating
to the Class B stockholders being treated in any way different from the Class A
stockholders in the potential transaction with TMH or any alternative
transaction.  The Board conditioned its approval of a transaction on a favorable
recommendation by the Special Committee, and the Special Committee conditioned
its approval on the favorable recommendation of the Sub-Committee.
 
 
2

--------------------------------------------------------------------------------

 
 
D.           On December 20, 2011, the Sub-Committee, the Special Committee and
the Board each approved Delphi’s entry into an agreement and plan of merger with
TMH, pursuant to which, among other things: (i) Delphi would merge with and into
a wholly-owned subsidiary of TMH; (ii) each share of Delphi’s Class A common
stock would be converted into the right to receive $43.875 in cash; (iii) each
share of Delphi’s Class B common stock would be converted into the right to
receive $52.875 in cash; and (iv) each share of Class A and B common stock would
be entitled to receive a one-time dividend of $1 (all such transactions,
collectively, the “Merger”).
E.           On December 21, 2011, Delphi and TMH executed the Agreement and
Plan of Merger (“Merger Agreement”) and the other transaction documents
associated with the Merger and issued a joint press release announcing the
Merger.  The Merger was subject to approval by Delphi shareholders, including
approval of the Merger by a majority of the unaffiliated Class A stockholders,
and approval by a majority of Delphi’s Class A shareholders to amend the Charter
to permit the payment of differential consideration to Delphi’s Class B
shareholders in connection with the Merger.
F.           On December 22, 2011, plaintiff Pontiac filed a putative
shareholder class action in this Court captioned Pontiac General Employees
Retirement System v. Kevin R. Brine, et al., C.A. No. 7144-VCG (the “Pontiac
Action”), alleging, among other things: (i) that the Board breached its
fiduciary duties to Delphi’s public shareholders by approving the Merger,
structuring the shareholder vote on the Merger in a coercive manner, and
allowing Rosenkranz to receive differential consideration for his Class B
shares; (ii) that Rosenkranz breached his fiduciary duties to Delphi’s public
shareholders by improperly securing for himself a disproportionate amount of the
Merger consideration for his Class B shares; and (iii) that TMH aided and
abetted those breaches of fiduciary duty.  Plaintiff Pontiac sought, among other
things, an injunction enjoining the Merger and rescinding any transactions
contemplated by the Merger that might be consummated.
 
 
3

--------------------------------------------------------------------------------

 
 
G.           On December 23, 2011, plaintiff KBC filed a putative shareholder
class action in this Court under the caption KBC Asset Management NV v. Delphi
Financial Group, Inc., et al., C.A. No. 7146-VCG (the “KBC Action”), alleging
similar claims against the same defendants as the claims alleged and defendants
named in the Pontiac Action, and seeking the same relief.
H.           On December 27, 2011, plaintiff Pontiac filed a Motion for
Preliminary Injunction and a Motion for Expedited Proceedings, together with an
opening brief in support of the Motion for Expedited Proceedings (in which
plaintiff KBC joined), in the Pontiac Action.  In the Motion for Expedited
Proceedings, plaintiff Pontiac sought, among other things, expedited discovery
in support of the claims alleged in the Pontiac Action and the scheduling of a
hearing in connection with the Motion for Preliminary Injunction.
I.           On December 28, 2011, plaintiffs Pontiac and KBC jointly filed a
Stipulation and [Proposed] Order for Consolidation and Appointment of Co-Lead
Counsel, pursuant to which they sought, among other things, to consolidate the
Pontiac and KBC Actions and any subsequently filed actions, and to appoint their
counsel, Grant & Eisenhofer, P.A. (“G&E”), Bernstein Litowitz Berger & Grossmann
LLP (“BLBG”) and Robbins Geller Rudman & Dowd LLP (“RGRD”) as Co-Lead Counsel.
 
 
4

--------------------------------------------------------------------------------

 
 
J.           On December 29, 2011, plaintiff Cleveland Bakers filed a putative
shareholder class action in this Court under the caption Cleveland Bakers and
Teamsters Pension Fund v. Kevin R. Brine, et al., C.A. No. 7158-VCG (the
“Cleveland Bakers Action”), alleging similar claims against the same defendants
as the claims alleged and defendants named in the Pontiac and KBC Actions, and
seeking the same relief.
K.           On January 3, 2012, plaintiffs Pontiac, KBC and Cleveland Bakers
jointly filed an Amended Stipulation and [Proposed] Order for Consolidation and
Appointment of Co-Lead Counsel, pursuant to which they sought, among other
things, to consolidate the Pontiac, KBC and Cleveland Bakers Actions and any
subsequently filed actions, and to appoint their counsel, G&E, BLBG and RGRD as
Co-Lead Counsel.  On January 4, 2012, the Court consolidated the Pontiac, KBC
and Cleveland Bakers Actions under the caption In re Delphi Financial Group
Shareholder Litigation, Consolidated C.A. No. 7144-VCG (the “Consolidated
Action”), and appointed G&E, BLBG and RGRD as Co-Lead Counsel.
L.           On January 5, 2012, plaintiff Oklahoma Firefighters filed a
putative shareholder class action in this Court under the caption Oklahoma
Firefighters Pension & Retirement System v. Brine, et al., C.A. No. 7162-VCG
(the “Oklahoma Firefighters Action”), alleging similar claims against the same
defendants as the claims alleged and defendants named in the Pontiac, KBC and
Cleveland Bakers Actions and additionally alleging, among other things, that the
Merger would effectuate the automatic conversion of the Class B shares into
Class A shares pursuant to the Charter, and seeking substantially similar relief
to that sought in the Pontiac, KBC and Cleveland Bakers Actions.  On January 9,
2012, the Court consolidated the Oklahoma Firefighters Action with the
Consolidated Action (as used herein “Consolidated Action” shall include the
Pontiac, KBC, Cleveland Bakers and Oklahoma Firefighters Actions).
 
 
5

--------------------------------------------------------------------------------

 
 
M.           Between January 9 and 27, 2012, plaintiff Oklahoma Firefighters, on
one hand, and plaintiffs Pontiac, KBC and Cleveland Bakers, on the other,
briefed plaintiff Oklahoma Firefighters’ motion to, among other things, vacate
and/or modify the leadership structure of the Consolidated Action.  On February
7, 2012, the Court rendered a decision on plaintiff Oklahoma Firefighters’
motion, and, on February 14, 2012, entered an Order modifying the leadership
structure to add Prickett, Jones & Elliott, P.A. and Kessler Topaz Meltzer &
Check, LLP, together, as a fourth Co-Lead Counsel.
N.           On January 13, 2012, Delphi filed with the Securities and Exchange
Commission (“SEC”) its preliminary proxy statement in connection with the Merger
(the “Preliminary Proxy”).  On January 25, 2012, plaintiffs Pontiac, KBC and
Cleveland Bakers filed a Verified Consolidated Amended Class Action Complaint
(the “CAC”) that, among other things, incorporated the allegations of their
initial complaints, included allegations based on certain documents reviewed
during discovery, and alleged that the Preliminary Proxy contained material
misrepresentations and/or failed to disclose material information.
O.           On January 30, 2012, Delphi announced that it had established March
13, 2012, as the date for a special meeting of its shareholders to consider and
vote upon a proposal to adopt and approve the Merger Agreement and other
proposals related to the Merger, including the proposed amendment of the
Charter.
P.           On February 16, 2012, Plaintiffs filed a Verified Consolidated
Second Amended Class Action Complaint that, among other things, incorporated the
allegations of their initial complaints and the CAC; alleged an additional claim
that Rosenkranz’s alleged maintenance of agreements to provide third-party
investment management and similar services reduced the value of Delphi; and
alleged additional claims against, and named as defendants, Coulter and
Kiratsous and Sherman, each in his capacity as an officer.
 
 
6

--------------------------------------------------------------------------------

 
 
Q.           Plaintiffs assert that from late December through late February
2012, they were involved in the Consolidated Action at the relevant times, among
other things: served and/or exchanged written discovery requests and responses
and conducted third party document discovery; negotiated a schedule for the
prosecution of the litigation; negotiated stipulations governing the handling of
confidential documents and information and the scheduling and handling of expert
depositions and submissions; produced, reviewed and analyzed documents; moved to
compel the production of additional documents; successfully opposed a motion for
a protective order to preclude a deposition from occurring; reviewed and
analyzed privilege logs of producing parties; conducted depositions of seven
fact witnesses; exchanged expert reports; and conducted and/or participated in
expert depositions.
R.           On February 19, 2012, Plaintiffs filed a brief in support of their
motion for a preliminary injunction.  On February 21, 2012, Delphi filed with
the SEC its definitive proxy statement (the “Definitive Proxy”), which included
certain information not included in the Preliminary Proxy.
S.           On March 6, 2012, the Court issued a written decision denying the
Motion for Preliminary Injunction, but finding that Plaintiffs “are reasonably
likely to be able to demonstrate at trial that in negotiating for disparate
consideration and only agreeing to support the merger if he received it,
Rosenkranz violated duties to the stockholders.”
T.           On March 13, 2012, Delphi held a special meeting of its
shareholders at which they approved the Merger and the Charter amendment.
 
 
7

--------------------------------------------------------------------------------

 
 
U.           Periodically during the litigation of the Consolidated Action, the
Parties engaged in discussions concerning a potential resolution of the case but
were unable to reach agreement.  During the week of April 2, 2012, however, the
Parties reached an agreement in principle to resolve the Consolidated Action in
exchange for the establishment by Defendants of a fund (as detailed below) in
the amount of $49 million, which fund, plus any interest earned thereon, less
any fee and expenses awarded to Plaintiffs’ counsel upon approval by the Court,
taxes, and notice and administration expenses, shall be distributed to the
members of the Settlement Class in accordance with the procedure set forth
below.  On April 9, 2012, Delphi issued a press release announcing the
Settlement, indicating that the Settlement is contingent upon, among other
things, definitive documentation, completion of the Merger and approval by the
Court.
V.           Delphi has represented to Plaintiffs that as of the Merger Date,
there will be approximately 3.5 million outstanding, fully vested options to
purchase Class A common stock that were subject to time-based conditions and/or
performance-based conditions and are not held by individuals or entities
excluded from the Settlement Class (defined below).
W.           Plaintiffs’ entry into this Stipulation is not an admission as to
the lack of merit of any claims asserted in the Consolidated Action.  Plaintiffs
and their counsel have conducted an investigation and pursued discovery relating
to the claims and the underlying events and transactions alleged in the
Consolidated Action.  They have also analyzed the evidence adduced during their
investigation and through discovery, and have researched the applicable law.  In
negotiating and evaluating the terms of this Stipulation, they also considered
the significant legal and factual defenses to Plaintiffs’ claims.  Based upon
their evaluation, Plaintiffs and their counsel have determined that the
Settlement (defined below) set forth in this Stipulation is fair, reasonable and
adequate and in the best interests of all Class Members (defined below), and
that it confers substantial benefits upon the Class Members.
 
 
8

--------------------------------------------------------------------------------

 
 
X.           Defendants deny any and all allegations of wrongdoing, fault,
liability or damage to any of Plaintiffs or other Class Members, deny that they
engaged in, committed or aided or abetted the commission of any wrongdoing or
violation of law, deny that any of Plaintiffs or other Class Members suffered
any damage whatsoever, deny that they acted improperly in any way, believe that
they acted properly at all times, maintain that they diligently and scrupulously
complied with their fiduciary duties, and maintain that they have committed no
disclosure violations or any other breach of duty whatsoever in connection with
the Merger or any other alleged conduct challenged by Plaintiffs.  Defendants
desire to enter into this Settlement solely to eliminate the uncertainties,
burden and expense of further litigation.  Nothing in this Stipulation shall be
construed as an admission by Defendants of wrongdoing, fault, liability, or
damages whatsoever.
NOW, THEREFORE, IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED, by Plaintiffs,
for themselves and on behalf of the Settlement Class, and Defendants that,
subject to the approval of the Court and pursuant to Delaware Court of Chancery
Rule 23 and the other conditions set forth herein, for the good and valuable
consideration set forth herein and conferred on Plaintiffs and the Settlement
Class, the Consolidated Action shall be finally and fully settled, compromised
and dismissed with prejudice, and that the Released Claims shall be finally and
fully compromised, settled, released and dismissed with prejudice as to the
Released Parties, as defined herein, in the manner and upon the terms and
conditions hereafter set forth.
 
 
9

--------------------------------------------------------------------------------

 
 
 
A.
Definitions

1.     In addition to the terms defined above, the following capitalized terms,
used in this Stipulation, shall have the meanings specified below:
(a)           “Account” means the interest-bearing bank account referred to
below and maintained by the Escrow Agent into which the Settlement Fund shall be
deposited.
(b)           “Authorized Claimants” means those members of the Settlement
Class  that file a valid Proof of Claim in the proper format in timely fashion
that are approved for payment by the Court.  Any person, firm, trust,
corporation, partnership, limited liability company or other entity holding
Delphi Class A common stock or any Option on behalf of or for the benefit of any
Defendant or any other person or entity excluded from the Settlement Class shall
not be an Authorized Claimant with respect to such shares or Options so held.
(c)           “Claims” mean any and all manner of claims, demands, rights,
liabilities, losses, obligations, duties, damages, diminutions in value, costs,
debts, expenses, interest, penalties, fines, sanctions, fees, attorneys’ fees,
expert or consulting fees, actions, potential actions, causes of action, suits,
agreements, judgments, decrees, matters, issues and controversies of any kind,
nature or description whatsoever, whether disclosed or undisclosed, accrued or
unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not
matured, suspected or unsuspected, liquidated or not liquidated, fixed or
contingent, which now exist, or heretofore or previously existed, or may
hereafter exist, including known claims and Unknown Claims, whether direct,
derivative, individual, class, representative, legal, equitable or of any other
type, or in any other capacity, whether based on state, local, foreign, federal,
statutory, regulatory, common or other law or rule, including but not limited to
any claims under federal or state securities law (including claims subject to
exclusive federal court jurisdiction), or under state disclosure law or any
claims that could be asserted derivatively on behalf of Delphi.
(d)           “Class Counsel” means the law firms of: (i) Grant & Eisenhofer,
P.A.; (ii) Bernstein Litowitz Berger & Grossmann LLP; (iii) Robbins Geller
Rudman & Dowd LLP; and (iv) Prickett, Jones & Elliott, P.A. and Kessler Topaz
Meltzer & Check, LLP.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           “Class Distribution Order” means an order entered by the Court
authorizing and directing that the Net Settlement Fund be distributed, in whole
or in part, to Authorized Claimants.
(f)           “Class Member” means a member of the Settlement Class.
(g)           “Court Approval” means the entry of the Judgment.
(h)           “Defendants’ Claims” means any Claims that have been or could have
been asserted in the Consolidated Action or any forum by Defendants or any of
them or their respective successors and assigns against any of Plaintiffs, the
Class Members, or any of their respective counsel, which arise out of or relate
in any way to the institution, prosecution, settlement or dismissal of the
Consolidated Action, provided, however, that the Defendants’ Claims shall not
include any claims relating to the enforcement of the Settlement.
(i)           “Effective Date” means the first business day following the date
the Judgment becomes final and unappealable, whether by affirmance on or
exhaustion of any possible appeal or review, writ of certiorari, lapse of time
or otherwise.  The finality of the Judgment shall not be affected by any appeal
or other proceeding regarding solely an application for attorneys’ fees and
expenses or approval of any plan of allocation of the Net Settlement Fund.
(j)           “Escrow Agent” means the escrow agent or agents identified in the
Escrow Agreement governing the Account who shall be chosen by Class Counsel.
(k)           “Escrow Agreement” means the agreement governing the Account.
(l)           “Immediate Family” means an individual’s spouse, parents,
siblings, children, grandparents, grandchildren; the spouses of his or her
parents, siblings and children; and the parents and siblings of his or her
spouse, and includes step and adoptive relationships.  In this paragraph,
“spouse” shall mean a husband, a wife, or a partner in a state-recognized
domestic partnership or civil union.
 
 
11

--------------------------------------------------------------------------------

 
 
(m)           “Individual Defendants” means Robert Rosenkranz, Kevin R. Brine,
Edward A. Fox, Steven A. Hirsh, James M. Litvack, James N. Meehan, Philip R.
O’Connor, Robert F. Wright, Donald A. Sherman, Stephan A. Kiratsous and Chad W.
Coulter.
(n)           “Judgment” means the Final Order and Judgment to be entered in the
Consolidated Action substantially in the form attached hereto as Exhibit E.
(o)           “Merger Date” means the effective date of the Merger.
(p)           “Net Settlement Fund” means the Settlement Fund less any taxes,
tax expenses, attorneys’ fees, expert fees, notice and administration costs and
any other expenses approved by the Court.
(q)           “Option” means an option to purchase Delphi Class A common stock
that  has fully vested as of March 13, 2012, and was issued pursuant to any of
the following Delphi stock plans: the Company 2003 Long-Term Incentive and Share
Award Plan, the Company Second Amended and Restated Employee Stock Option Plan,
and all predecessors to such plans, as identified in Section 4.3 of the Merger
Agreement.  “Option” does not include performance-based options for which there
was, as of March 13, 2012, a requirement that the performance-based option
holder continue his or her employment or which have not otherwise vested.
 
 
12

--------------------------------------------------------------------------------

 
 
(r)           “Released Claims” means any and all manner of Claims that (i) were
asserted by Plaintiffs in the Consolidated Action (or any of the constituent
actions that comprise it) or (ii) could have been asserted by Plaintiffs or any
other Class Member in the Consolidated Action or in any other court, tribunal,
forum or proceeding that are based upon, arise out of, relate in any way to, or
involve, directly or indirectly, any of the actions, transactions, occurrences,
statements, representations, misrepresentations, omissions, allegations, facts,
practices, events, claims or any other matters, things or causes whatsoever, or
any series thereof, that were alleged, asserted, set forth, or claimed in the
Consolidated Action (or any of the constituent actions that comprise it),
including, without limitation, any and all claims which are based upon, arise
out of, relate in any way to, or involve, directly or indirectly, (i) the Merger
or any element, term, condition or circumstance of the Merger or the sale
process leading up to the Merger, (ii) any actions, deliberations, or
negotiations in connection with the Merger, (iii) the consideration to be
received by Class Members or by any other person in connection with the Merger,
(iv) the consideration paid or received by any Defendant in connection with the
Merger, (v) the March 13, 2012 vote of the Delphi stockholders on the Merger and
related proposals, (vi) any consulting services, contracts, agreements or
arrangements between Delphi or its subsidiaries on the one hand and any entity
affiliated with Mr. Rosenkranz on the other hand, including without limitation
the Rosenkranz Affiliated Entities (the “Affiliate Agreements”), (vii) the
Preliminary Proxy, the Definitive Proxy, or any amendments thereto (including
their respective exhibits), or any other disclosures, public filings, periodic
reports, press releases, proxy statements or other statements issued, made
available or filed relating, directly or indirectly, to the Merger, including
claims under the federal securities laws within the exclusive jurisdiction of
the federal courts, (viii) the fiduciary duties and obligations of the Released
Parties in connection with the Merger or the Affiliate Agreements, (ix) any of
the allegations in any complaint or amendment(s) thereto filed in the
Consolidated Action, including in any of its constituent actions, and (x) the
fees, expenses or costs incurred in prosecuting, defending or settling the
Action, except to the extent of any fee and expense award from the Settlement
Fund pursuant to Section F hereof; provided, however, that the Released Claims
shall not include (x) any claims relating to the enforcement of the Settlement
or (y) any claims solely for statutory appraisal with respect to the Merger
pursuant to Section 262 of the General Corporation Law of the State of Delaware
by Delphi stockholders who properly perfected such claims for appraisal and do
not otherwise waive their appraisal rights.
 
 
13

--------------------------------------------------------------------------------

 
 
(s)           Whether or not any or all of the following persons or entities
were named, served with process, or appeared in the Consolidated Action,
“Released Parties” means (i) any and all Defendants, (ii) the members of each
Individual Defendant’s Immediate Family; (iii) Defendants’ respective past or
present affiliates, associates, subsidiaries, parents, predecessors and
successors, and each of their officers, directors, employees, agents, advisors,
financial or investment advisors, insurers, and attorneys, (iv) any person,
firm, trust, corporation, officer, director or other individual or entity in
which any Defendant during the Settlement Class Period had a controlling
interest, (v) the Rosenkranz Affiliated Entities, (vi) the record or beneficial,
direct or indirect, holders of Class B shares as of the Merger Date and (vii)
the legal representatives, heirs, successors in interest or assigns of any of
the foregoing.
(t)           “Rosenkranz Affiliated Entities” means Rosenkranz & Company, L.P.,
R & Co. Capital Management, LLC, Rosenkranz Asset Managers, LLC, Acorn Partners,
L.P., Acorn Overseas Limited, Acorn Credit Strategies, L.P., Acorn Credit
Strategies Fund, Ltd., Acorn Tactical Trading, L.P., Acorn Tactical Trading
Fund, Ltd., Acorn Income Partners, L.P., Acorn Capital Management, LLC, Acorn
Advisory Capital, L.P., Acorn Advisory Capital Management, LLC, Acorn Income
Advisors, LLC, Acorn Income Management, L.P., Pergamon Master Fund, Ltd.,
Pergamon Partners, L.P., Pergamon Offshore Fund, Ltd., Greenbrook, LLC, Pergamon
Management, L.P., Pergamon Management, LLC, Pergamon Offshore Advisors, L.P.,
Pergamon Offshore Advisors, LLC, Pergamon Advisors, Pergamon Enhanced Mater
Fund, Ltd., Pergamon Enhanced Partners, L.P., Pergamon International Master
Fund, Ltd., Pergamon International Partners, LP, Pergamon International Offshore
Fund, Ltd., Pergamon Global Master Fund, Ltd., Pergamon Global Partners, L.P.,
Pergamon Global Offshore Fund, Ltd., Pergamon Global Management, L.P., Pergamon
Global Management, LLC, Pergamon Global Offshore Advisors, L.P., Pergamon Global
Offshore Advisors, LLC and Pergamon Global Advisors, LLC.
 
 
14

--------------------------------------------------------------------------------

 
 
(u)           “Settlement” means the settlement contemplated by this
Stipulation.
(v)           “Settlement Amount” means a total amount of forty-nine million
dollars in cash ($49,000,000).
(w)           “Settlement Class” means a non-opt out class of any and all record
and beneficial holders of Delphi Class A common stock at any time between and
including July 20, 2011 and the Merger Date (regardless of the date of purchase)
and any and all holders of Options as of the Merger Date and any person or
entity acting for or on behalf of, or claiming under, any of them, and each of
them, in such capacity only, including, as for all of those listed above, any
and all of their respective successors-in-interest, successors,
predecessors-in-interest, predecessors, representatives, trustees, executors,
administrators, estates, heirs, assigns or transferees, immediate and remote in
their capacities as such only, but excluding all current and former Defendants;
the members of each of the current and former Defendant’s Immediate Family; the
respective directors, parents, and subsidiaries of Delphi and TMH; any firm,
trust, corporation or other entity in which any Defendant during the Settlement
Class Period had a controlling interest; the Rosenkranz Affiliated Entities; the
record or beneficial, direct or indirect, holders of Class B Shares as of the
Merger Date; and the legal representatives, heirs, successors in interest or
assigns of any such excluded party.
 
 
15

--------------------------------------------------------------------------------

 
 
(x)           “Settlement Class Period” means between and including July 20,
2011 and the Merger Date.
(y)          “Settlement Fund” means the fund consisting of the Settlement
Amount deposited in the Account plus any interest or other income earned
thereon.
(z)           “Settlement Hearing” means the hearing to be held by the Court to
determine whether to certify the Settlement Class pursuant to Delaware Court of
Chancery Rule 23, whether Plaintiffs and Class Counsel have adequately
represented the Settlement Class, whether the proposed Settlement should be
approved as fair, reasonable and adequate, whether all Released Claims should be
dismissed with prejudice as against the Released Parties, whether an Order and
Judgment approving the Settlement should be entered, and whether and in what
amount any award of attorneys’ fees and expenses should be paid to Class Counsel
out of the Settlement Fund.
(aa)        “Unknown Claims” means any and all claims that any Plaintiff or
Class Member does not know or suspect exists in his, her or its favor at the
time of the release of the Released Claims as against the Released Parties,
including without limitation those which, if known, might have affected the
decision to enter into this Settlement, and any and all claims which any
Defendant does not know or suspect to exist in his, her or its favor at the time
of the release of the Defendants’ Claims, including without limitation those
which, if known, might have affected the decision to enter into this Settlement.
With respect to any of the Released Claims and Defendants’ Claims, the Parties
stipulate and agree that upon the Effective Date, each Plaintiff and each
Defendant shall expressly and each of the Class Members shall be deemed to have,
and by operation of the Judgment shall have, expressly waived, relinquished and
released any and all provisions, rights and benefits conferred by or under Cal.
Civ. Code § 1542 or any law of the United States or any state of the United
States or territory of the United States or other jurisdiction, or principle of
common law, which is similar, comparable or equivalent to Cal. Civ. Code § 1542,
which provides: “A general release does not extend to claims which the creditor
does not know or suspect exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.” Plaintiffs and Defendants acknowledge, and the other Class Members
by operation of law shall be deemed to have acknowledged, that they may discover
facts in addition to or different from those now known or believed to be true
with respect to the Released Claims and the Defendants’ Claims, but that it is
the intention of Plaintiffs and Defendants, and by operation of law the other
Class Members, to completely, fully, finally and forever extinguish any and all
Released Claims and Defendants’ Claims, known or unknown, suspected or
unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery of additional or different facts.
Plaintiffs and Defendants acknowledge, and the other Class Members and other
Released Parties by operation of law shall be deemed to have acknowledged, that
the inclusion of “Unknown Claims” in the definition of “Released Claims” and in
the definition of “Defendants’ Claims” was separately bargained for and was a
key element of the Settlement and was relied upon by each and all of Plaintiffs
and Defendants in entering into this Stipulation.
 
 
16

--------------------------------------------------------------------------------

 
 
 
B.
Conditional Class Certification

2.      Solely for purposes of the Settlement and for no other purpose, the
Parties stipulate and agree to: (a) certification of the Action as a non-opt out
class action pursuant to Delaware Court of Chancery Rules 23(a), 23(b)(1) and
23(b)(2) on behalf of the Settlement Class; (b) certification of Plaintiffs as
Settlement Class representatives; and (c) appointment of Class Counsel as
Settlement Class counsel.
 
 
17

--------------------------------------------------------------------------------

 
 
3.      The certification of the Settlement Class shall be binding only with
respect to this Stipulation.  In the event that this Stipulation is terminated
pursuant to its terms, is not approved in all material respects by the Delaware
Court of Chancery, the Defendants withdraw from the Settlement pursuant to the
terms hereof, the Effective Date does not occur, the Settlement does not
otherwise become final for any reason, or any judgment or order entered pursuant
hereto is reversed, vacated, or modified in any material respect by the Delaware
Court of Chancery or any other court, the certification of the Settlement Class
shall, except as provided in Paragraph 15, be deemed vacated, the Consolidated
Action shall proceed as though the Settlement Class had never been certified,
and no reference to the certification of the Settlement Class, or to the
Stipulation or any documents related thereto, shall be made by the Parties for
any purpose, except as expressly authorized by the terms of this
Stipulation.  If any of the foregoing events occur, Defendants reserve the right
to oppose certification of any plaintiff class in any proceeding.
 
 
C.
Settlement Consideration and Scope of the Settlement

4.      In consideration for the full and final settlement and dismissal with
prejudice of, and the release of, any and all Released Claims, Delphi shall pay,
or cause to be paid, a total of $49,000,000 for the benefit of the Settlement
Class, such amount to be deposited into the Account on or before ten (10)
business days after the later of (a) the Merger Date or (b) entry of the
Scheduling Order by the Delaware Court (the “Settlement Funding Date”), provided
that Class Counsel has timely provided complete wire transfer information and
instructions.  Delphi’s obligation to fund the full $49,000,000 Settlement
Amount is not dependent upon Defendant Robert Rosenkranz’s performance of his
obligation to contribute to the Settlement Amount.  Defendants Sherman,
Kiratsous, Coulter, Brine, Fox, Hirsh, Litvack, Meehan, O’Connor and Wright
shall not be obligated to fund the Settlement Amount.  No Defendant nor any
Released Party shall have any obligation to pay or bear any additional amounts,
expenses, costs, damages, or fees to or for the benefit of Plaintiffs or any
Class Members in connection with this Settlement, including but not limited to
attorneys’ fees and expenses for any counsel to any Class Member, or any costs
of notice or settlement administration or otherwise, except as provided herein.
 
 
18

--------------------------------------------------------------------------------

 
 
5.      Pursuant to the Judgment, upon the Effective Date and the occurrence of
all of the other events referenced in Paragraph 10 below, the Consolidated
Action shall be dismissed with prejudice, with each Party to bear its own costs
and expenses, except as otherwise expressly provided in this Stipulation.
6.       Pursuant to the Judgment, upon the Effective Date and the occurrence of
all of the other events referenced in Paragraph 10 below, Plaintiffs and all
Class Members shall be deemed by operation of law to have fully, finally and
forever, released, settled and discharged the Released Parties from and with
respect to the Released Claims, and shall forever be barred and enjoined from
commencing, instituting or prosecuting any Released Claims against any of the
Released Parties.
7.      Pursuant to the Judgment, upon the Effective Date and the occurrence of
all of the other events referenced in Paragraph 10 below, each of the
Defendants, on behalf of themselves and any and all of their respective
successors-in-interest, successors, predecessors-in-interest, predecessors,
representatives, trustees, executors, administrators, estates, heirs, assigns or
transferees, immediate and remote, and any person or entity acting for or on
behalf of, or claiming under, any of them, and each of them, and any and all of
the other Released Parties, shall be deemed by operation of law to have fully,
finally and forever released, settled and discharged each and every one of the
Defendants’ Claims, and shall forever be barred and enjoined from commencing,
instituting or prosecuting any of the Defendants’ Claims, against Plaintiffs and
all Class Members, and all of their respective counsel.
 
 
19

--------------------------------------------------------------------------------

 
 
8.           The obligations incurred pursuant to this Stipulation shall be in
full and final disposition of the Action, the Released Claims and the
Defendants’ Claims as set forth in this Stipulation, and (i) any and all persons
shall be barred, to the fullest extent permitted by applicable law, from
asserting any third party claims for contribution or indemnity against any
Released Party based upon or arising out of the Released Claims in accordance
with 10 Del. C. § 6304 and any similar laws or statutes, and (ii) each and every
Released Party shall be barred, to the fullest extent permitted by applicable
law, from asserting any third party claims for contribution or indemnity against
any person or entity based upon or arising out of the Released Claims in
accordance with 10 Del. C. § 6304 and similar laws or statutes, provided,
however, that nothing herein shall release or otherwise affect any claims for
contribution or indemnity between or among Defendants and/or their insurance
carriers.
 
D. Submission of the Settlement to the Court for Approval

9.      As soon as practicable after this Stipulation has been executed,
Plaintiffs and Defendants shall jointly apply to the Court for entry of an Order
in the form attached hereto as Exhibit A (the “Scheduling Order”), providing
for, among other things: (a) the mailing to the Class Members of the Notice of
Proposed Settlement of Class Action, Settlement Hearing and Right to Appear (the
“Notice”), substantially in the form attached hereto as Exhibit B, and the Proof
of Claim form (the “Proof of Claim”), substantially in the form attached hereto
as Exhibit C; (b) the publication of the Summary Notice of Proposed Settlement
of Class Action, Settlement Hearing, and Right to Appear (the “Summary Notice”),
substantially in the form attached hereto as Exhibit D; (c) the scheduling of
the Settlement Hearing to consider: (i) the proposed Settlement, (ii) the joint
request of the Parties that the Judgment be entered substantially in the form
attached hereto as Exhibit E, (iii) certification of the Settlement Class for
purposes of the Settlement only, (iv) the proposed Plan of Allocation (defined
below); and (v) Class Counsel’s application (on behalf of all Plaintiffs’
counsel) for attorneys’ fees and expenses, and any objections to the foregoing;
and (d) a stay of the prosecution of the Consolidated Action pending further
order of the Court.  At the Settlement Hearing, the Parties shall jointly
request that the Judgment be entered substantially in the form attached hereto
as Exhibit E.
 
 
20

--------------------------------------------------------------------------------

 
 
 
E. Conditions of Settlement

10.      This Stipulation shall be subject to the following conditions and,
except as provided in Section H, shall be canceled and terminated unless:
(a)           the Court enters the Scheduling Order substantially in the form
attached hereto as Exhibit A;
(b)           the full Settlement Amount is deposited in the Account by the
Settlement Funding Date;
(c)           the Court enters the Judgment substantially in the form attached
hereto as Exhibit E and dismisses the Consolidated Action with prejudice;
(d)           the Effective Date shall have occurred; and
(e)           the Merger shall have been consummated in accordance with the
Merger Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
 
F.
Attorneys’ Fees and Expenses

11.      Class Counsel will apply to the Court for a collective award of
attorneys’ fees and expenses to Plaintiffs’ counsel, which shall be no more than
twelve million dollars ($12,000,000) to be paid solely out of the Settlement
Fund (the “Fee Application”).  Defendants agree that Class Counsel have
established a right to an award of attorneys’ fees and expenses, but Defendants
retain the right to contest the amount requested.  The Parties acknowledge and
agree that any fees and expenses awarded by the Court to Plaintiffs’ counsel
shall be paid solely from the Account to Class Counsel (wiring transfer
information to be provided) within three (3) business days after the date of
entry by the Court of an order awarding such attorneys’ fees and expenses (the
“Fee Award”), notwithstanding the existence of any timely filed objections to
the Fee Award, or potential for appeal therefrom, or collateral attack on the
Settlement or any part thereof; provided, however, that in the event that the
Fee Award is disapproved, reduced, reversed or otherwise modified, whether on
appeal, further proceedings on remand, successful collateral attack or
otherwise, then Class Counsel shall, within five (5) business days after Class
Counsel receives notice of any such disapproval, reduction, reversal or other
modification, return to the Settlement Fund the difference between the
attorneys’ fees and expenses awarded by the Court in the Fee Award on the one
hand, and any attorneys’ fees and expenses ultimately and finally awarded on
appeal, further proceedings on remand or otherwise on the other hand plus
accrued interest at the same net rate as is earned by the Settlement
Fund.    The Fee Application shall be the only petition for attorneys’ fees and
expenses filed by or on behalf of Plaintiffs, any other Class Member, Class
Counsel, or counsel for any other Class Member.  In no event shall any of the
Released Parties be obligated to pay any of such attorneys’ fees and expenses to
Class Counsel as it is expressly understood that all such payments will be made
out of the Settlement Fund.  The disposition of the Fee Application is not a
material term of this Stipulation, and it is not a condition of this Stipulation
that such application be granted.  The Fee Application may be considered
separately from the proposed Settlement.  Any disapproval or modification of the
Fee Application by the Court or on appeal shall not affect or delay the
enforceability of this Stipulation, provide any of the Parties with the right to
terminate the Settlement, or affect or delay the binding effect or finality of
the Judgment and the release of the Released Claims.
 
 
22

--------------------------------------------------------------------------------

 
 
12.      Class Counsel warrants that no portion of any such award of attorneys’
fees or expenses shall be paid to any of the Plaintiffs or any Class Member,
except as may be approved by the Court.
13.      Class Counsel shall allocate the Fee Award amongst Plaintiffs’ counsel
in a manner which it, in good faith, believes reflects the contributions of such
counsel to the prosecution and settlement of the Consolidated
Action.  Defendants and the Released Parties shall have no responsibility for
the allocation by Class Counsel of the Fee Award.
 
G. Stay Pending Court Approval

14.      Plaintiffs agree to stay the proceedings in the Consolidated Action and
to stay and not to initiate any other proceedings other than those incident to
the Settlement itself pending the occurrence of the Effective Date.  The
Parties’ respective deadlines to respond to any filed or served pleadings or
discovery requests are extended indefinitely.  The Parties also agree to use
their best efforts to prevent, stay or seek dismissal of or oppose entry of any
interim or final relief in favor of any Class Member in any other litigation
against any of the Released Parties which challenges the Settlement, the Merger,
including any transactions contemplated thereby, or otherwise involves, directly
or indirectly, a Released Claim.
 
H. Effect of Disapproval, Cancellation or Termination

 15.      If either (a) the Court does not enter the Judgment in substantially
the form of Exhibit E, (b) the Court enters the Judgment but on or following
appellate review the Judgment is modified or reversed in any material respect,
or (c) any of the other conditions of Paragraph 10 is not satisfied, this
Stipulation shall be cancelled and terminated unless counsel for each of the
parties to this Stipulation, within ten (10) business days from receipt of such
ruling or event, agrees in writing with counsel for the other Parties to proceed
with this Stipulation and Settlement, including only with such modifications, if
any, as to which all other parties in their sole judgment and discretion may
agree.  For purposes of this Paragraph, an intent to proceed shall not be valid
unless it is expressed in a signed writing.  Neither a modification nor a
reversal on appeal of the amount of fees, costs and expenses awarded by the
Court to Class Counsel shall be deemed a material modification of the Judgment
or this Stipulation.
 
 
23

--------------------------------------------------------------------------------

 
 
16.      If either: (i) this Stipulation is canceled or terminated pursuant to
its terms, (ii) the conditions to the Settlement set forth in Paragraph 10 above
are not satisfied, or (iii) the Settlement does not become final for any reason:
(a)      The Settlement Fund, including interest or other income actually earned
thereon, less any Taxes and Tax Expenses paid or due with respect to such
amounts, less any cost or expenses of notice or administration actually incurred
and paid or payable, and less any escrow fees or costs actually incurred and
paid or payable, shall be refunded to Delphi within five (5) business days after
such cancellation or termination;
(b)      All of the parties to this Stipulation shall be deemed to have reverted
to their respective litigation status immediately prior to April 5, 2012, and
they shall proceed in all respects as if the Stipulation had not been executed
and the related orders had not been entered (except that all Parties shall have
two (2) weeks from the date the Stipulation is deemed terminated to respond to
any filed or served pleadings or discovery requests), and in that event all of
their respective claims and defenses as to any issue in the Consolidated Action
shall be preserved without prejudice in any way; and
(c)      Defendants reserve the right to oppose certification of any plaintiff
class in any future proceedings (including, but not limited to, in any
proceedings in the Consolidated Action) and Plaintiffs and Class Counsel agree
that this Stipulation, and any statements made in connection with the
negotiation of this Stipulation, shall not be used nor entitle any party to
recover any fees, costs or expenses incurred in connection with the Consolidated
Action or in connection with any other litigation or judicial proceeding.
 
 
24

--------------------------------------------------------------------------------

 
 
 
I. Investment of the Settlement Fund

17.      The Settlement Fund, including all interest accruing thereon, shall be
deemed to be in the custody of the Court and will remain subject to the
jurisdiction of the Court until such time as it is distributed or returned
pursuant to the terms of this Stipulation and/or further order of the
Court.  The Escrow Agent shall invest any funds in the Account in United States
Treasury Bills (or a mutual fund invested solely in such instruments) and shall
collect and reinvest all interest accrued thereon, except that any residual cash
balances of less than $250,000 may be invested in an account that is fully
insured by the United States Government or any agency thereof, including the
FDIC.  In the event that the yield on United States Treasury Bills is negative,
in lieu of purchasing such Treasury Bills, all or any portion of the funds held
by the Escrow Agent may be deposited in a non-interest bearing account that is
fully insured by the United States Government or any agency thereof, including
the FDIC.
 
J. Tax Treatment

18.      The Settlement Fund is intended to be a “qualified settlement fund”
within the meaning of Treasury Regulation § 1.468B-1, and the Parties shall so
treat it, and Class Counsel, as administrators of the Account within the meaning
of Treasury Regulation § 1.468B-2(k)(3), shall be responsible for filing tax
returns for the Account and paying from the Account any taxes, including any
interest or penalties thereon (the “Taxes”), owed with respect to the
Account.  In addition, Class Counsel and their agents, and the Parties, as
required, shall do all things that are necessary or advisable to carry out the
provisions of this Paragraph.
 
 
25

--------------------------------------------------------------------------------

 
 
19.      All Taxes arising with respect to the income earned by the Settlement
Fund and any expenses and costs incurred in connection with the payment of Taxes
pursuant to this Paragraph (including, without limitation, expenses of tax
attorneys and/or accountants and mailing, administration and distribution costs
and expenses relating to the filing or the failure to file all necessary or
advisable tax returns (the “Tax Expenses”)), shall be paid out of the Settlement
Fund.  None of Defendants, the Released Parties or the Escrow Agent shall have
any liability or responsibility for the Taxes or the Tax Expenses.  Class
Counsel or their agents shall timely and properly file all informational and
other tax returns necessary or advisable with respect to the Settlement Fund and
the distributions and payments therefrom, including, without limitation, the tax
returns described in Treas. Reg. § 1.468B-2(k), and to the extent applicable,
Treas. Reg. § 1.468B-2(l).  All tax returns shall be consistent with the terms
herein and in all events shall reflect that all Taxes on the income earned by
the Settlement Fund shall be paid out of the Settlement Fund.  Class Counsel or
their agents shall also timely pay Taxes and Tax Expenses out of the Settlement
Fund, and are authorized to withdraw, without prior consent of the Defendants or
order of the Court, from the Account amounts necessary to pay Taxes and Tax
Expenses.  Defendants agree to timely provide to Class Counsel the statement
described in Treas. Reg. § 1.468B-3(e).
20.      Neither Defendants nor any Released Party shall have any responsibility
or liability for the acts or omissions of Class Counsel or any of their agents,
as described herein.  Neither Defendants nor any Released Party shall be liable
to any Plaintiff or any Class Member or any attorney, expert, firm or other
person for any damages, attorneys’ fees, costs, expenses, or assessments of any
type, other than as is set forth in this Settlement Agreement with regard to
payment of the Settlement Amount into the Account.
 
K. Administration of the Settlement Fund

 21.      Class Counsel shall retain a settlement administrator (the “Settlement
Administrator”), which shall, subject to the supervision, direction and approval
of the Court, oversee administration and distribution of the Settlement Fund.
 
 
26

--------------------------------------------------------------------------------

 
 
22.      The Settlement Administrator shall discharge its duties under Class
Counsel’s supervision and subject to the jurisdiction of the Court.  Other than
Delphi’s or its successor’s obligation to provide Delphi’s shareholder lists, as
provided herein, no Defendant shall have any responsibility whatsoever for the
administration of the Settlement, and no Defendant shall have any liability
whatsoever to any person, including, but not limited to, the Class Members, in
connection with any such administration.  Class Counsel shall cause the
Settlement Administrator to mail the Notice and Proof of Claim to those members
of the Settlement Class at the address of each such person as set forth in the
records of Delphi and/or its successor in interest and/or their transfer
agent(s), or who otherwise may be identified through further reasonable
effort.  Class Counsel, in accordance with the Scheduling Order, will cause to
be published the Summary Notice in a national edition of a business newspaper
and once over the BusinessWire or PR Newswire.  For the purpose of identifying
and providing notice to the Settlement Class, within ten (10) business days
after the later of:  (1) the date of entry of the Scheduling Order; or (2) the
Merger Date, Delphi or its successor shall provide or cause to be provided to
the Settlement Administrator relevant lists of Delphi’s stockholders and holders
of Options (consisting of names and addresses), in electronic form suitable to
the Settlement Administrator.
 
 
27

--------------------------------------------------------------------------------

 
 
23.      The Settlement Fund shall be applied as follows:
   (a)           To pay all costs and expenses reasonably incurred in connection
with providing notice to Class Members of this Settlement (including by
distributing the Notice and Proof of Claim and publishing the Summary Notice)
and locating Class Members and incurred in connection with administering and
distributing the Settlement Fund to the Settlement Class, escrow fees and costs;
   (b)           Subject to the approval and further order(s) of the Court, to
pay to Class Counsel the amount awarded by the Court pursuant to the Fee
Application;
   (c)           To pay any Taxes and/or Tax Expenses owed by the Settlement
Fund; and
   (d)           Subject to the approval and further order(s) of the Court, to
distribute the balance of the Net Settlement Fund to the Authorized Claimants as
ordered by the Court in the Class Distribution Order.
24.      Class Counsel may pay from the Settlement Fund, without further
approval from Defendants or further order of the Court, all reasonable costs
related to distribution of the Notice and Proof of Claim and other
administrative costs actually and reasonably incurred.  Such costs and expenses
shall include, without limitation, the actual costs of publication of the
Summary Notice, printing and mailing the Notice and Proof of Claim form,
reimbursements to nominee owners for forwarding the Notice to their beneficial
owners, the administrative expenses incurred and fees charged by the Settlement
Administrator in connection with providing Notice and processing the submitted
Proofs of Claim, and the fees, if any, of the Escrow Agent.  In the event that
the Settlement is terminated pursuant to the terms of this Stipulation, any
amounts reasonably paid or reasonably incurred pursuant to this Paragraph shall
not be returned or repaid to Defendants, or any other person who paid any
portion of the Settlement Amount into the Account.
25.      Defendants and the Released Parties shall bear no responsibility for
making any of the foregoing payments or distributions or the allocation of any
payments or distributions among Authorized Claimants, or for the costs, fees or
expenses described in this Section K.
 
 
28

--------------------------------------------------------------------------------

 
 
26.      The Net Settlement Fund shall be allocated among all Authorized
Claimants based on the plan of allocation proposed by Plaintiffs in the Notice
(the “Plan of Allocation”), as approved by the Court.  Neither Defendants nor
any other Released Party shall take any position on or have any involvement with
the proposed Plan of Allocation so long as the proposed Plan of Allocation
remains as reflected in the attached Exhibit B, the Notice.  Any modification of
any proposed plan of allocation by the Court shall not affect the enforceability
of the Stipulation, provide any of the Parties with the right to terminate the
Settlement, impose an obligation on any of the Defendants or the other Released
Parties to increase the consideration paid in connection with the Settlement or
affect or delay the binding effect, effectiveness, or finality of the Judgment
and the release of the Released Claims.  Finality of the Settlement shall not be
conditioned on any ruling by the Court or any appellate court solely concerning
any plan of allocation.
27.      Class Counsel shall be responsible for supervising the administration
of the Settlement and disbursement of the Net Settlement Fund.  The Released
Parties shall have no involvement in, responsibility for, or liability relating
to (i) the acceptance or rejection of Proofs of Claim submitted herein or the
administration of or distributions from the Settlement Fund or (ii) the
determination, calculation or payment of the Net Settlement Fund to members of
the Settlement Class.
28.      No Class Member shall have any claim against any Plaintiff, Class
Counsel, Defendants, the Released Parties, the Settlement Administrator, or any
of their counsel, based on the distributions made substantially in accordance
with this Stipulation and/or orders of the Court.
 
 
29

--------------------------------------------------------------------------------

 
 
 
L. Distribution of the Net Settlement Fund

29.      For purposes of determining the extent, if any, to which a Class Member
shall be entitled to be treated as an Authorized Claimant, the following
conditions shall apply:
(a)           Each Class Member shall be required to submit a completed Proof of
Claim.  The Proof of Claim must be supported by such documents as are designated
therein or such other documents or proof as Class Counsel, in their discretion,
may deem acceptable.
(b)           All Proofs of Claim must be submitted by no later than 75 days
after the date of mailing of the Notice, unless such date is extended by Order
of the Court.  Any Class Member who fails to submit a Proof of Claim by such
date shall be forever barred from receiving any payment pursuant to this
Settlement (unless, by Order of the Court, a later submitted Proof of Claim by
such Class Member is approved), but shall in all other respects be bound by all
of the terms of this Stipulation and the Settlement, including the terms of the
Judgment to be entered in the Consolidated Action and the releases provided for
herein, and will be barred from bringing or prosecuting any action against the
Released Parties concerning the Released Claims.  A Proof of Claim shall be
deemed to have been submitted when mailed, if received with a postmark indicated
on the envelope and if mailed by first-class mail (or more expedient means) and
addressed in accordance with the instructions thereon.  In all other cases, the
Proof of Claim shall be deemed to have been submitted when actually received by
the Settlement Administrator.
(c)           Each Proof of Claim shall be submitted to and reviewed by the
Settlement Administrator, under the supervision of Class Counsel, who shall
determine in accordance with this Stipulation the extent, if any, to which each
claim shall be allowed, subject to review by the Court pursuant to subparagraph
(e) below.
(d)           Proofs of Claim that do not meet the requirements in subparagraphs
(a) and (b) may be rejected.  Before rejecting a Proof of Claim, the Settlement
Administrator shall communicate with the claimant in order to remedy any curable
deficiencies in the Proof of Claim submitted.  The Settlement Administrator and
Class Counsel may request such additional documentation as they deem necessary
to determine a claim’s validity.  The Settlement Administrator, under
supervision of Class Counsel, shall notify, in a timely fashion and in writing
(the “Rejection Notice”), all claimants whose Proofs of Claim they propose to
reject in whole or in part, setting forth the reasons therefor, and shall
indicate in the Rejection Notice that the claimant whose claim is to be rejected
has the right to a review by the Court if the claimant so desires and complies
with the requirements of subparagraph (e) below.  Class Counsel shall have the
right, but not the obligation, to waive what they deem to be formal or technical
defects in any Proofs of Claim submitted, in the interests of achieving
substantial justice.
 
 
30

--------------------------------------------------------------------------------

 
 
(e)           If any claimant whose Proof of Claim has been rejected in whole or
in part desires to contest such rejection, the claimant must, within twenty (20)
days after the date of mailing of the Rejection Notice required in subparagraph
(d) above, serve upon the Settlement Administrator a statement of the claimant’s
grounds for contesting the rejection, along with any supporting documentation,
and requesting a review thereof by the Court.  If a dispute concerning a claim
cannot be otherwise resolved, Class Counsel shall promptly thereafter present
the request for review to the Court; and
(f)           The administrative determinations of the Settlement Administrator
accepting and rejecting claims shall be presented to the Court for review.
30.      Each claimant shall be determined to have submitted to the jurisdiction
of the Court with respect to the claim submitted, and the claim will be subject
to investigation and discovery under the Court’s Rules, provided that such
investigation and discovery shall be limited to that claimant’s status as a
Class Member and the validity and amount of the claim.  No discovery shall be
allowed on the merits of the Consolidated Action or Settlement in connection
with the processing of the Proofs of Claim.
 
 
31

--------------------------------------------------------------------------------

 
 
31.      The Court’s approval or rejection of the claims in the Class
Distribution Order and payments pursuant thereto shall be deemed final and
conclusive as to the Class Members.  All Class Members whose claims are not
approved by the Court (including, without limitation, any Class Member who does
not submit a Proof of Claim) shall be barred from participating in distributions
from the Net Settlement Fund, but otherwise shall be bound by all of the terms
of this Stipulation and the Settlement, including the terms of the Judgment to
be entered in the Consolidated Action and the releases provided for herein, and
will be barred from bringing or prosecuting any action against the Released
Parties concerning the Released Claims.
32.      All proceedings with respect to the administration, processing and
determination of claims and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
validity of claims, shall be subject to the jurisdiction of the Court.
33.      The Net Settlement Fund shall be distributed to Authorized Claimants
only after the Effective Date and after: (i) all matters with respect to
attorneys’ fees, costs, and disbursements have been resolved by the Court, and
all appeals therefrom have been resolved or the time therefor has expired; (ii)
all costs of administration, Taxes and Tax Expenses have been paid or reserved;
(iii) the Court has entered the Class Distribution Order; (iv) all claimants
whose claims have been rejected or disallowed, in whole or in part, have been
notified and provided the opportunity to be heard concerning such rejection or
disallowance; and (v) all objections with respect to all rejected or disallowed
claims have been resolved by the Court, and all appeals therefrom have been
resolved or the time therefor has expired (the “Distribution Time”).
34.      At the Distribution Time, Class Counsel shall direct the Settlement
Administrator to make distributions from the Net Settlement Fund to each
Authorized Claimant in accordance with the Class Distribution Order.
 
 
32

--------------------------------------------------------------------------------

 
 
35.      This is not a claims-made settlement.  Upon the occurrence of the
Effective Date, none of the Defendants, nor any person or entity who or which
paid any portion of the Settlement Fund on their behalf, shall have any right to
the return of the Settlement Fund or any portion thereof, irrespective of the
number of claims filed, the number of Eligible Shares (as defined in the Plan of
Allocation) of Authorized Claimants, or the amounts to be paid to Authorized
Claimants from the Net Settlement Fund.
36.      After reasonable and diligent efforts have been made to distribute the
Net Settlement Fund to Authorized Claimants, any balance remaining in the Net
Settlement Fund six (6) months after the distribution shall, if economically
feasible, be reallocated to Authorized Claimants who have cashed their
distribution check under the same terms as the Plan of Allocation.  Thereafter,
any balance remaining in the Net Settlement Fund shall be paid to the Delaware
Combined Campaign for Justice.  Class Counsel, and its agents, shall be solely
responsible for obtaining Court approval of, and for making, payment of any such
balance.
 
M. Miscellaneous Provisions

37.      All of the Exhibits referred to herein shall be incorporated by
reference as though fully set forth herein.
38.      Each Defendant contributing to the Settlement Amount warrants as to
himself or itself that, as to the payments made by or on behalf of him or it, at
the time of such payment that the Defendant made or caused to be made pursuant
to Paragraph 4 above, he or it was not insolvent, nor did nor will the payment
required to be made by or on behalf of him or it render such Defendant
insolvent, within the meaning of and/or for the purposes of the United States
Bankruptcy Code, including §§ 101 and 547 thereof.  This warranty is made by
each such Defendant and not by such Defendant’s counsel.
 
 
33

--------------------------------------------------------------------------------

 
 
39.      If a case is commenced in respect of any Defendant contributing to the
Settlement Amount (or any insurer contributing funds to the Settlement Amount on
behalf of any Defendant) under Title 11 of the United States Code (Bankruptcy),
or a trustee, receiver, conservator, or other fiduciary is appointed under any
similar law, and in the event of the entry of a final order of a court of
competent jurisdiction determining the transfer of money to the Settlement Fund
or any portion thereof by or on behalf of such Defendant to be a preference,
voidable transfer, fraudulent transfer or similar transaction and any portion
thereof is required to be returned, and such amount is not promptly deposited to
the Settlement Fund by others, then, at the election of Class Counsel,
Plaintiffs and Defendants shall jointly move the Court to vacate and set aside
the releases given and Judgment entered in favor of the Defendants pursuant to
this Stipulation, which releases and Judgment shall be null and void, and the
Parties to this Stipulation shall be restored to their respective positions in
the Consolidated Action as of April 5, 2012, and any cash amounts in the
Settlement Fund shall be returned as provided in Paragraph 16 above.
40.      This Stipulation may be amended or modified only by a written
instrument signed by counsel for all Parties or their successors.
41.      The Parties represent and agree that the terms of the Settlement were
negotiated at arm’s length and in good faith by the Parties, and reflect a
settlement that was reached voluntarily based upon adequate information and
sufficient discovery and after consultation with experienced legal
counsel.  Plaintiffs and Defendants agree not to assert in any forum that this
Action was brought by Plaintiffs or defended by Defendants in bad faith or
without a reasonable basis.
 
 
34

--------------------------------------------------------------------------------

 
 
42.      Each Party denies any and all allegations of wrongdoing, fault,
liability or damage in the Action.  The Parties covenant and agree that neither
this Stipulation, nor the fact or any terms of the Settlement, is evidence, or
an admission or concession by any Party in the Consolidated Action, any
signatory hereto or any Released Party, of any fault, liability or wrongdoing
whatsoever, as to any facts or claims alleged or asserted in the Consolidated
Action (or any of the constituent actions that comprise it), or any other
actions or proceedings.  This Stipulation is not a finding or evidence of the
validity or invalidity of any claims or defenses in the Consolidated Action or
any wrongdoing by any of the Defendants or any damages or injury to any Class
Members.  Neither this Stipulation, nor any of the terms and provisions of this
Stipulation, nor any of the negotiations or proceedings in connection therewith,
nor any of the documents or statements referred to herein or therein, nor the
Settlement, nor the fact of the Settlement, nor the settlement proceedings, nor
any statements in connection therewith, (a) shall (i) be argued to be, used or
construed as, offered or received in evidence as, or otherwise constitute an
admission, concession, presumption, proof, evidence, or a finding of any
liability, fault, wrongdoing, injury or damages, or of any wrongful conduct,
acts or omissions on the part of any of the Released Parties, or of any
infirmity of any defense, or of any damage to any Plaintiff or Class Member,
(ii) otherwise be used to create or give rise to any inference or presumption
against any of the Released Parties concerning any fact alleged or that could
have been alleged, or any claim asserted or that could have been asserted in the
Consolidated Action, or of any purported liability, fault, or wrongdoing of the
Released Parties or of any injury or damages to any person or entity, or (iii)
be offered or received against Plaintiffs or any of the other Settlement Class
Members as evidence of any infirmity in the claims of Plaintiff or the other
Settlement Class Members or offered or received as an admission, concession, or
presumption that any of their claims are without merit or that damages
recoverable under the complaints would not have exceeded the Settlement Amount;
or (b) otherwise be admissible, referred to or used in any proceeding of any
nature, for any purpose whatsoever; provided, however, that the Stipulation
and/or Judgment may be introduced in any proceeding, whether in the Court or
otherwise, as may be necessary to argue that the Stipulation and/or Judgment has
res judicata, collateral estoppel or other issue or claim preclusion effect or
to otherwise consummate or enforce the Settlement and/or Judgment.
 
 
35

--------------------------------------------------------------------------------

 
 
43.      To the extent permitted by law, all agreements made and orders entered
during the course of the Consolidated Action relating to the confidentiality of
documents or information shall survive this Stipulation.
44.      The waiver by any Party of any breach of this Stipulation by any other
Party shall not be deemed a waiver of that or any other prior or subsequent
breach of any provision of this Stipulation by any other Party.
45.      This Stipulation and the Exhibits constitute the entire agreement
between the Plaintiffs, on the one hand, and the Defendants, on the other hand,
and supersede any prior agreements among Plaintiffs, on the one hand, and
Defendants, on the other hand with respect to the subject matter hereof.  No
representations, warranties or inducements have been made to or relied upon by
any Party concerning this Stipulation or its Exhibits, other than the
representations, warranties and covenants expressly set forth in such documents.
46.      This Stipulation may be executed in one or more counterparts, including
by facsimile and electronic mail.
47.       The Parties and their respective counsel of record agree that they
will use their best efforts to obtain all necessary approvals of the Court
required by this Stipulation (including, but not limited to, using their best
efforts to resolve any objections raised to the Settlement).
 
 
36

--------------------------------------------------------------------------------

 
 
48.      The Parties agree to cooperate with Class Counsel, their agents, each
other, and their tax attorneys and accountants to the extent reasonably
necessary to carry out the provisions of this Stipulation.
49.      Plaintiffs and Class Counsel represent and warrant that Plaintiffs are
members of the Settlement Class and that none of Plaintiffs’ claims or causes of
action referred to in this Stipulation have been assigned, encumbered, or
otherwise transferred in any manner in whole or in part.
50.      Each counsel signing this Stipulation represents and warrants that such
counsel has been duly empowered and authorized to sign this Stipulation on
behalf of his or her clients.
51.      This Stipulation shall be binding upon and shall inure to the benefit
of the Parties and the Settlement Class (and, in the case of the releases, all
Released Parties) and the respective legal representatives, heirs, executors,
administrators, transferees, successors and assigns of all such foregoing
persons or entities and upon any corporation, partnership, or other entity into
or with which any party may merge, consolidate or reorganize.
52.      This Stipulation, the Settlement, and any and all disputes arising out
of or relating in any way to this Stipulation or Settlement, whether in
contract, tort or otherwise, shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
principles.  Any action or proceeding arising out of or relating in any way to
this Stipulation or the Settlement, or to enforce any of the terms of the
Stipulation or Settlement, shall (i) be brought, heard and determined
exclusively in the Court, which shall retain jurisdiction over the Parties and
all such disputes (provided that, in the event that subject matter jurisdiction
is unavailable in the Court, then any such action or proceeding shall be
brought, heard and determined exclusively in any other state or federal court
sitting in Wilmington, Delaware) and (ii) shall not be litigated or otherwise
pursued in any forum or venue other than the Court (or, if subject matter
jurisdiction is unavailable in the Court, then in any forum or venue other than
any other state or federal court sitting in Wilmington, Delaware).    Each Party
hereto (1) consents to personal jurisdiction in any such action (but in no other
action) brought in this Court; (2) consents to service of process by registered
mail upon such party and/or such Party’s agent; (3) waives any objection to
venue in this Court and any claim that Delaware or this Court is an inconvenient
forum; and (4) EXPRESSLY WAIVES ANY RIGHT TO DEMAND A JURY TRIAL AS TO ANY
DISPUTE DESCRIBED IN THIS PARAGRAPH.
 
 
37

--------------------------------------------------------------------------------

 
 
 
Of Counsel:
 
Gary A. Bornstein
Kevin J. Orsini
Cravath Swaine & Moore llp
Worldwide Plaza
825 Eighth Avenue
New York, New York  10019-7475
Attorneys for Defendants Edward A. Fox, Steven A. Hirsh, James M. Litvack, James
N. Meehan and Philip R. O’Connor
/s/ William J. Lafferty

--------------------------------------------------------------------------------

William J. Lafferty (#2755)
Kevin M. Coen (#4775)
Bradley D. Sorrels (#5233)
Morris, Nichols, Arsht & Tunnell llp
1201 North Market Street
P.O. Box 1347
Wilmington, Delaware  19899
(302) 658-9200
 
Attorneys for Defendants Delphi Financial Group, Inc., Kevin R. Brine, Edward A.
Fox, Steven A. Hirsh, James M. Litvack, James N. Meehan, Philip R. O’Connor and
Robert F. Wright
   
 
Of Counsel:
 
Lawrence B. Friedman
Christopher P. Moore
Andrew Weaver
Sara A. Sanchez
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
(212) 225-2000
/s/ Matthew E. Fischer

--------------------------------------------------------------------------------

Donald J. Wolfe, Jr. (#285)
Matthew E. Fischer (#3092)
Berton W. Ashman, Jr. (#4681)
Matthew F. Davis (#4696)
Potter Anderson & Corroon LLP
1313 North Market Street, 6th Floor
P. O. Box 951
Wilmington, Delaware 19899
(302) 984-6000
 
Attorneys for Defendant Robert Rosenkranz

 
 
 
38

--------------------------------------------------------------------------------

 
 
 

     
/s/ Bradley R. Aronstam

--------------------------------------------------------------------------------

Collins J. Seitz, Jr. (#2237)
Bradley R. Aronstam (#5129)
S. Michael Sirkin (#5389)
Seitz Ross Aronstam & Moritz LLP
100 S. West Street, Suite 400
Wilmington, Delaware 19801
(302) 576-1600
 
Attorneys for Defendants Donald A. Sherman and Stephan A. Kiratsous
             
/s/ Andre G. Bouchard

--------------------------------------------------------------------------------

Andre G. Bouchard (#2504)
Bouchard Margules & Friedlander, P.A.
222 Delaware Avenue, Suite 1400
Wilmington, Delaware  19801
(302) 573-3500
 
Attorneys for Defendant Chad W. Coulter
   
 
Of Counsel:
 
Brian T. Frawley
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
(212) 558-4000
 
/s/ Kevin M. Gallagher

--------------------------------------------------------------------------------

Raymond J. DiCamillo (#3188)
Kevin M. Gallagher (#5337)
Richards, Layton & Finger, P.A.
920 North King Street
Wilmington, Delaware  19899
(302) 651-7700
 
Attorneys for Defendants Tokio Marine Holdings Inc. and TM Investment (Delaware)
Inc.

 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 
Of Counsel:
 
Mark Lebovitch
Ann Lipton
Jeremy Friedman
Bernstein Litowitz Berger &
  Grossmann llp
1285 Avenue of the Americas
New York, New York  10019
(212) 554-1400
/s/ Cynthia A. Calder

--------------------------------------------------------------------------------

Stuart M. Grant (#2526)
Cynthia A. Calder (#2978)
Grant & Eisenhofer P.A.
123 Justison Street
Wilmington, Delaware  19801
(302) 622-7000
 
Co-Lead Counsel for Plaintiffs and the Settlement Class
   
 
Co-Lead Counsel for Plaintiffs and the Settlement Class
 
Samuel H. Rudman
Joseph Russello
Mark S. Reich
Christopher M. Barrett
Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200
Melville, New York
(631) 367-7100
/s/ Paul A. Fioravanti, Jr.

--------------------------------------------------------------------------------

 
Michael Hanrahan (#941)
Bruce E. Jameson (#2931)
Paul A. Fioravanti, Jr. (#3808)
Laina M. Herbert (#4717)
Prickett, Jones & Elliott, P.A.
1310 North King Street
Wilmington, Delaware 19801
(302) 888-6500
 
 
Co-Lead Counsel for Plaintiffs and the Settlement Class
   
Randall J. Baron
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, California 92101
(619) 231-1058
 
 
Co-Lead Counsel for Plaintiffs and the Settlement Class
     
Marc A. Topaz
Lee D. Rudy
Michael C. Wagner
J. Daniel Albert
Kessler Topaz Meltzer & Check, LLP
280 King of Prussia Road
Radnor, Pennsylvania 19087
(610) 667-7706
 
 
Co-Lead Counsel for Plaintiffs and the Settlement Class
 

 
Dated: May 14, 2012
 
 
 
40

--------------------------------------------------------------------------------

 
Exhibit A
 
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


IN RE DELPHI FINANCIAL GROUP
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 7144-VCG



SCHEDULING ORDER


The parties to the above-captioned action (the “Action” or the “Delaware
Action”) having applied pursuant to Delaware Court of Chancery Rule 23(e) for an
order approving the settlement of the Action in accordance with the Stipulation
and Agreement of Compromise and Settlement entered into by the parties on May
14, 2012 (the “Stipulation”), and for dismissal of the Action on the merits with
prejudice upon the terms and conditions set forth in the Stipulation (the
“Settlement”); the Stipulation contemplating certification by this Court of a
Settlement Class in the Action; and the Court having read and considered the
Stipulation and accompanying documents; and all parties having consented to the
entry of this Order,
NOW, THEREFORE, this __ day of _______, 2012, upon application of the parties,
IT IS HEREBY ORDERED that:
1.           Except for terms defined herein, the Court adopts and incorporates
the definitions in the Stipulation for purposes of this Order.
2.           For purposes of settlement only, the Action shall be maintained as
a non-opt out class action under Court of Chancery Rules 23(a), 23(b)(1) and
23(b)(2) on behalf of the following class (the “Settlement Class”):
 
Any and all record and beneficial holders of Delphi Class A common stock at any
time between and including July 20, 2011 and the Merger Date (regardless of the
date of purchase), and any and all holders of Options as of the Merger Date and
any person or entity acting for or on behalf of, or claiming under, any of them,
and each of them, in such capacity only, including, as for all of those listed
above, any and all of their respective successors-in-interest, successors,
predecessors-in-interest, predecessors, representatives, trustees, executors,
administrators, estates, heirs, assigns or transferees, immediate and remote in
their capacities as such only, but excluding all current and former Defendants;
the members of each of the current and former Defendant’s Immediate Family; the
respective directors, parents, and subsidiaries of Delphi and TMH; any firm,
trust, corporation or other entity in which any Defendant during the Settlement
Class Period had a controlling interest; the Rosenkranz Affiliated Entities; the
record or beneficial, direct or indirect, holders of Class B Shares as of the
Merger Date; and the legal representatives, heirs, successors in interest or
assigns of any such excluded party.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The Court preliminarily appoints the Plaintiffs as class
representatives for the Settlement Class.  The Court preliminarily appoints
Class Counsel (as defined in the Stipulation) as counsel for the Settlement
Class.
4.           A hearing (the “Settlement Hearing”) will be held on ____________
__, 2012 at ____ _.m., in the Court of Chancery (the “Court”) in the Sussex
County Courthouse, 34 The Circle, Georgetown, Delaware 19947, to:  (a) determine
whether the preliminary certifications herein should be made final; (b)
determine whether Plaintiffs and Class Counsel have adequately represented the
interests of the Settlement Class in the Action; (c) determine whether the Court
should approve the Settlement as fair, reasonable and adequate and in the best
interests of the Settlement Class; (d) determine whether final judgment should
be entered dismissing the Action and the Released Claims as to the Released
Parties with prejudice as against Plaintiffs and other members of the Settlement
Class, releasing the Released Claims, and barring and enjoining prosecution of
any and all Released Claims against the Released Parties (as provided in the
Stipulation); (e) hear and determine any objections to the Settlement, the
proposed Plan of Allocation, or the application of Class Counsel for an award of
attorneys’ fees and expenses; (f) consider the application by Class Counsel for
attorneys’ fees and expenses; (g) consider final approval of the proposed Plan
of Allocation; and (h) rule on such other matters as the Court may deem
appropriate.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           The Court may adjourn and reconvene the Settlement Hearing,
including the consideration of the application for attorneys’ fees, without
further notice to Class Members other than by oral announcement at the
Settlement Hearing or any adjournment thereof.
6.           The Court may approve the Settlement, according to the terms and
conditions of the Stipulation, as it may be modified by the parties thereto,
with or without further notice to Class Members.  Further, the Court may render
its final judgment dismissing the Action and the Released Claims against the
Released Parties with prejudice (as provided in the Stipulation), approving the
release by Plaintiffs and the other members of the Settlement Class of the
Released Claims against the Released Parties, and ordering the payment of
attorneys’ fees and expenses, all without further notice.
7.           The Court approves, in form and substance, the Notice of Proposed
Settlement of Class Action, Settlement Hearing, and Right to Appear (the
“Notice”) substantially in the form attached as Exhibit B to the Stipulation,
the Proof of Claim (the “Proof of Claim”) substantially in the form attached as
Exhibit C to the Stipulation, and the Summary Notice of Proposed Settlement of
Class Action, Settlement Hearing, and Right to Appear (the “Summary Notice”)
substantially in the form attached as Exhibit D to the Stipulation.  The Court
finds the mailing of the Notice and Proof of Claim in substantially the manner
set forth in paragraph 9 of this Order and the publication of the Summary Notice
in substantially the manner set forth in paragraph 10 of this Order constitute
the best notice practicable under the circumstances to all persons entitled to
such notice of the Settlement Hearing and the proposed Settlement, and meets the
requirements of Court of Chancery Rule 23 and of due process.
8.           Class counsel are hereby authorized to retain A.B. Data Ltd. as the
Settlement Administrator to supervise and administer the notice procedure and
the processing of Claims as set forth in the Stipulation and this Scheduling
Order.
9.           No later than thirty (30) days from the later of (1) the date of
entry of this Scheduling Order or (2) the Merger Date, and at least sixty (60)
days before the Settlement Hearing, Class Counsel and the Settlement
Administrator shall cause the Notice to be mailed by United States mail, first
class, postage pre-paid, to each person who is shown on the records of Delphi,
its successors in interest or their respective transfer agents, to be a record
owner of any shares of Class A common stock of Delphi (the “Shares”) at any time
between and including July 20, 2011 and the Merger Date (as defined in the
Stipulation) and any and all holders of Options (as defined in the Stipulation)
as of the Merger Date, at his, her or its last known address appearing in the
stock transfer records maintained by or on behalf of Delphi.  Within ten (10)
business days after the later of: (1) the date of entry of this Scheduling
Order; or (2) the Merger Date, Delphi or its successor shall provide or cause to
be provided to the Settlement Administrator relevant lists of Delphi’s
stockholders and option holders of Class A common stock (consisting of names and
addresses), in electronic form suitable to the Settlement Administrator.  Class
Counsel and the Settlement Administrator shall enclose a Proof of Claim,
substantially in the form attached as Exhibit C to the Stipulation, with each
such Notice mailed and make copies of the Proof of Claim form available for
downloading from their respective websites.  All record holders in the
Settlement Class who were not also the beneficial owners of any Shares or
Options held by them of record shall be directed in the Notice to forward the
Notice to such beneficial owners of those Shares or Options.  Class Counsel and
the Settlement Administrator shall use reasonable efforts to give notice to such
beneficial owners by causing additional copies of the Notice (a) to be made
available to any record holder who, prior to the Settlement Hearing, requests
the same for distribution to beneficial owners, or (b) to be mailed to
beneficial owners whose names and addresses are received from record owners.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           No later than ten (10) business days from the mailing of the
Notice, Class Counsel and the Settlement Administrator shall cause the Summary
Notice to be published once in the national edition of a business newspaper and
once over the BusinessWire or PR Newswire.
11.           At least twenty (20) business days before the date of the
Settlement Hearing, Class Counsel shall file with the Court proof of mailing of
the Notice and Proof of Claim and proof of publication of the Summary Notice.
12.           At least twenty (20) business days prior to the Settlement
Hearing, the parties shall file any opening briefs in support of the proposed
Settlement, and Class Counsel shall file their application for an award of
attorneys’ fees and expenses, including any supporting affidavits (“Fee
Application”).  Any objections to the Settlement, the Plan of Allocation or the
Fee Application, and any opposition by any of the Defendants, must be served no
later than ten (10) business days before the date of the Settlement
Hearing.  Reply briefs in further support of the Settlement and/or the Fee
Application and/or in response to timely filed objections shall be filed no
later than three (3) business days before the date of the Settlement Hearing.
13.           In order to be entitled to participate in the Settlement, each
Class Member must submit a properly executed Proof of Claim to the Settlement
Administrator, at the Post Office Box indicated in the Notice, no later than 75
days after the date of mailing of the Notice.
14.           At the Settlement Hearing, any Class Member who desires to do so
may appear personally or by counsel, and show cause, if any, why the Settlement
Class should not be permanently certified, pursuant to Court of Chancery Rule
23(b)(1) and (2); why the settlement of the Action in accordance with and as set
forth in the Stipulation should not be approved as fair, reasonable and adequate
and in the best interests of the Settlement Class; why the Judgment should not
be entered in accordance with and as set forth in the Stipulation; why the Plan
of Allocation should not be approved as fair and reasonable; or why the Court
should not grant an award of reasonable attorneys’ fees and expenses to Class
Counsel for their services and expenses incurred in the Action; provided,
however, that unless the Court in its discretion otherwise directs, no Class
Member, or any other person, shall be entitled to contest the approval of the
terms and conditions of the Settlement or (if approved) the Judgment to be
entered thereon, the Plan of Allocation, or the allowance of fees and expenses
to Class Counsel, and no papers, briefs, pleadings or other documents submitted
by any Class Member or any other person (excluding a party to the Stipulation)
shall be received or considered, except by order of the Court for good cause
shown, unless, no later than ten (10) business days prior to the Settlement
Hearing, such person files with the Register in Chancery, Court of Chancery, 34
The Circle, Georgetown, DE  19947, and serves upon the attorneys listed below:
(a) a written notice of intention to appear that includes such person’s name and
address; (b) proof of membership in the Settlement Class; (c) a detailed
statement of objections to any matter before the Court; and (d) the grounds
therefor or the reasons for wanting to appear and be heard, as well as all
documents or writings the Court shall be asked to consider.  These writings must
also be served, on or before such filing with the Court, by hand or overnight
mail upon the following attorneys:
 
 
4

--------------------------------------------------------------------------------

 
 
Stuart M. Grant, Esq.
Grant & Eisenhofer P.A.
123 Justison Street
Wilmington, Delaware  19801
William Lafferty, Esq.
Morris Nichols Arsht & Tunnell LLP
1201 North Market Street
P.O. Box 1347
Wilmington, Delaware  19899
   
Mark Lebovitch, Esq.
Bernstein Litowitz Berger &
   Grossmann LLP
1285 Avenue of the Americas
New York, New York  10019
Matthew Fischer, Esq.
Potter Anderson & Corroon LLP
Hercules Plaza
1313 North Market Street, 6th Floor
Wilmington, Delaware  19801
   
Joseph Russello, Esq.
Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200
Melville, New York  11747
Raymond J. DiCamillo, Esq.
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
   
Michael Hanrahan, Esq.
Prickett, Jones & Elliott, P.A.
1310 N. King Street
P.O. Box 1328
Wilmington, Delaware  19899
Collins J. Seitz, Jr., Esq.
Seitz Ross Aronstam & Moritz LLP
100 S. West Street, Suite 400
Wilmington, Delaware  19801
   
Michael C. Wagner, Esq.
Kessler Topaz Meltzer & Check, LLP
280 King of Prussia Road
Radnor, Pennsylvania 19087
Andre G. Bouchard, Esq.
Bouchard Margules & Friedlander, P.A.
222 Delaware Avenue, Suite 1400
Wilmington, Delaware 19801



15.           Any person who fails to object in the manner described above shall
be deemed to have waived the right to object (including any right of appeal) and
shall be forever barred from raising such objection in this or any other action
or proceeding.  Class Members who do not object need not appear at the
Settlement Hearing or take any other action to indicate their approval.
 
 
5

--------------------------------------------------------------------------------

 
 
16.           All funds held in the Account shall be deemed and considered to be
in custodia legis and shall remain subject to the jurisdiction of the Court
until such time as such funds shall be distributed pursuant to the Stipulation
and/or further order of the Court.
17.           All proceedings in the Action, other than proceedings as may be
necessary to carry out the terms and conditions of the Stipulation, are hereby
stayed and suspended until further order of this Court.
 
 
 
 
 
 
 
 
        Vice Chancellor          


 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
Exhibit B
 
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


IN RE DELPHI FINANCIAL GROUP
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 7144-VCG



NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION, SETTLEMENT
HEARING, AND RIGHT TO APPEAR


TO:
ANY AND ALL RECORD AND BENEFICIAL HOLDERS OF DELPHI FINANCIAL GROUP, INC.
(“DELPHI”) CLASS A COMMON STOCK AT ANY TIME BETWEEN AND INCLUDING JULY 20, 2011
AND THE MERGER DATE, AND/OR HOLDERS OF CERTAIN VESTED OPTIONS TO PURCHASE SHARES
OF DELPHI CLASS A COMMON STOCK AS OF THE MERGER DATE.



THIS NOTICE EXPLAINS IMPORTANT RIGHTS YOU MAY HAVE, INCLUDING YOUR POSSIBLE
RIGHT TO RECEIVE CASH FROM THE FUND CREATED AS A RESULT OF THE SETTLEMENT OF THE
ABOVE-CAPTIONED CONSOLIDATED SHAREHOLDER CLASS ACTION LAWSUIT (THE
“ACTION”).  YOUR LEGAL RIGHTS WILL BE AFFECTED WHETHER OR NOT YOU ACT.  PLEASE
READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY!


Plaintiffs and Court-appointed class representatives Pontiac General Employees
Retirement System, KBC Asset Management N.V., Cleveland Bakers and Teamsters
Health & Welfare Fund, and Oklahoma Firefighters Pension and Retirement System
(collectively, “Plaintiffs” or “Class Representatives”), on behalf of themselves
and the Settlement Class (as defined in Paragraph 35 below), have reached a
proposed settlement of the Action for $49 million in cash (the
“Settlement”).  If approved by the Court of Chancery of the State of Delaware
(the “Court”), the Settlement will resolve all claims in the Action.


If you are a nominee who held Delphi Class A common stock for the benefit of
another, please read the section below entitled “Notice to Persons or Entities
Holding Record Ownership on Behalf of Others.”


Members of the Settlement Class are referred to in this Notice as “Class
Members.”


 
YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
ACTIONS YOU MAY PURSUE EFFECT OF TAKING THIS ACTION
FILE A PROOF OF CLAIM BY [NO LATER THAN 75 DAYS AFTER MAILING], 2012 TO
DETERMINE WHETHER YOU ARE ENTITLED TO RECEIVE MONEY.
 
This is the only way to get a payment from the Settlement.  If you wish to
obtain a payment as a Class Member, you will need to file a Proof of Claim form
(which is included with this Notice) postmarked no later than ___________, 2012.
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
OBJECT TO THE SETTLEMENT BY SUBMITTING WRITTEN OBJECTIONS SO THAT THEY ARE
RECEIVED NO LATER THAN [15 BUSINESS DAYS PRIOR TO THE SETTLEMENT HEARING], 2012.
 
Write to the Court and explain why you do not like the proposed Settlement, the
proposed Plan of Allocation, and/or the application for attorneys’ fees and
expenses.  You cannot object to the Settlement unless you are a Class Member.
 
GO TO THE HEARING ON ___________, 2012 AT __:__ __.M., AND FILE A NOTICE OF
INTENTION TO APPEAR SO THAT IT IS RECEIVED NO LATER THAN [15 BUSINESS DAYS PRIOR
TO THE SETTLEMENT HEARING], 2012.
 
Ask to speak in the Court about the fairness of the Settlement, the proposed
Plan of Allocation, and/or the application for attorneys’ fees and expenses.
DO NOTHING.
 
Get no payment.



WHAT THIS NOTICE CONTAINS



Why Did I Get This Notice?
Page __
What Is This Case About?  What Has Happened So Far?
What Are The Reasons For The Settlement?
 
Page __
What Are The Terms of the Settlement?
Page __
How Do I Know If I Am Affected By The Settlement?
Page __
How Much Will My Payment Be?
Page __
What Rights Are Being Compromised By The Settlement?
Page __
What Payment Are The Attorneys For The Settlement Class Seeking?
How Will The Lawyers Be Paid?
 
Page __
How Do I Participate In The Settlement?  What Do I Need To Do?
Page __
When And Where Will The Court Decide Whether To Approve The Settlement?
Do I Have To Come To The Hearing?
Page __
May I Speak At The Hearing If I Don’t Like The Settlement?
Page __
Can I See The Court of Chancery File?
Whom Should I Contact If I Have Questions?
Page __
Notice To Persons Or Entities Holding Record Ownership On Behalf of Others.
Page __

 
 
WHY DID I GET THIS NOTICE



1. This Notice is being sent to you pursuant to an Order of the Court because
you or someone in your family may have held Delphi Class A common stock during
the period between and including July 20, 2011 and the Merger Date1 (the
“Settlement Class Period”) or hold Options (defined in Paragraph 36 below) as of
the Merger Date. The Court has directed us to send you this Notice because, as a
potential Class Member, you have a right to know about your available options
before the Court rules on the proposed Settlement of this Action. Additionally,
you have the right to understand how a class action lawsuit may generally affect
your legal rights. If the Court approves the Settlement, (a) this Action will be
dismissed with prejudice, (b) Plaintiffs, on behalf of themselves and the Class
Members, will be deemed to have released the “Released Claims” defined below,
and (c) a settlement administrator selected by Class Representatives and
approved by the Court will make payments pursuant to the Settlement after any
objections and appeals are resolved.
 
 
 
 

--------------------------------------------------------------------------------

1 The term “Merger Date” is defined in the Stipulation as the effective date of
the Merger.
 
 
2

--------------------------------------------------------------------------------

 

 
2.           A class action is a type of lawsuit in which the claims of a number
of individuals are resolved together, thus providing the class members with both
consistency and efficiency.  In a class action lawsuit, the court selects one or
more people, known as class representatives, to sue on behalf of all people with
similar claims, commonly known as the class or the class members.  Once the
class is certified, the Court must resolve all issues on behalf of the Class
Members.  In the Action, the Court has directed that the Class Representatives
(defined in Paragraph 5 below) and Class Counsel (defined in Paragraph 5 below)
shall have primary responsibility for prosecuting all claims against Defendants
on behalf of all Class Members that were or could have been asserted in
connection with the transactions that gave rise to the Action.


3.           The court in charge of this case is the Court of Chancery of the
State of Delaware, and the case is known as In re Delphi Financial Group
Shareholder Litigation, Consolidated C.A. No. 7144-VCG.  The judge presiding
over this case is Vice Chancellor Samuel Glasscock, III.  The people who are
suing are called plaintiffs, and those who are being sued are called
defendants.  In this case, the Plaintiffs, on behalf of themselves and the
Settlement Class, are suing Delphi, Robert Rosenkranz (“Rosenkranz”), Kevin R.
Brine (“Brine”), Edward A. Fox, Steven A. Hirsh, James M. Litvack, James N.
Meehan, Philip R. O’Connor, Robert F. Wright, Donald A. Sherman (“Sherman”),
Stephan A. Kiratsous (“Kiratsous”), Chad W. Coulter (“Coulter”) (collectively,
the “Delphi Defendants”), Tokio Marine Holdings Inc. and TM Investment
(Delaware) Inc. (collectively, “TMH,” and, together with the Delphi Defendants,
“Defendants”).2


4.           This Notice explains the lawsuit, the Settlement, your legal
rights, what benefits are available, who is eligible for them, and how to get
them.  The purpose of this Notice is to inform you of this case, that it is a
class action, and how you might be affected.  It also is being sent to inform
you of the terms of the proposed Settlement, and of a hearing regarding the
Settlement to be held by the Court (the “Settlement Hearing”).


5.           The Settlement Hearing will be held in the Court of Chancery
Courthouse, 34 The Circle, Georgetown, Delaware 19947, on ______________, 2012,
at __:__ _.m. (the “Settlement Hearing”) to (a) determine whether the Settlement
Class should be certified permanently, for Settlement purposes, pursuant to
Delaware Court of Chancery Rules 23(a), 23(b)(1) and 23(b)(2); (b) determine
whether Plaintiffs Pontiac General Employees Retirement System (“Pontiac”), KBC
Asset Management N.V. (“KBC”), Cleveland Bakers and Teamsters Health & Welfare
Fund (“Cleveland Bakers”), and Oklahoma Firefighters Pension and Retirement
System (“Oklahoma Firefighters”), may be finally designated as Class
Representatives for the Settlement Class, with the law firms of Grant &
Eisenhofer, P.A., Bernstein Litowitz Berger & Grossmann, LLP, Robbins Geller
Rudman & Dowd LLP, Prickett, Jones & Elliott, P.A. and Kessler Topaz Meltzer &
Check, LLP, as class counsel for the Settlement Class (“Class Counsel”), and
whether such Class Representatives and Class Counsel have adequately represented
the interests of the Settlement Class in the Action; (c) determine whether the
terms and conditions of the Stipulation and Agreement of Compromise and
Settlement, dated as of May 14, 2012 entered into by Plaintiffs and Defendants
(the “Settlement Agreement” or the “Stipulation”), are fair, reasonable and
adequate and in the best interests of the members of the Settlement Class and
should be approved by the Court; (d) determine whether the Judgment (defined in
Paragraph 38 below) should be entered dismissing the Action and the Released
Claims (defined in Paragraph 41 below) as to the Released Parties (defined in
Paragraph 40 below) with prejudice as against the Class Representatives and the
Class Members, releasing the Released Claims, and barring and enjoining
prosecution of any and all Released Claims; (e) hear and rule on any objections
to the Settlement; (f) consider final approval of the proposed Plan of
Allocation set forth in Paragraph 37 below; (g) consider the application of
Class Counsel (on behalf of all plaintiffs’ counsel) for an award of attorneys’
fees and expenses, and any objections thereto; and (h) rule on other such
matters as the Court may deem appropriate.
 

--------------------------------------------------------------------------------

2 Harold F. Ilg, Delphi’s Executive Vice President, Business Development, and a
member of its board of directors, was initially named as a defendant in the
Action, but he retired from those positions in January 2012. Accordingly,
Plaintiffs stipulated to dismiss the Action as against him.

 
 
3

--------------------------------------------------------------------------------

 
 
6.           This Notice does not express any opinion by the Court concerning
the merits of any claim in the Action, and the Court still has to decide whether
to approve the Settlement.  If the Court approves the Settlement, payments to
Authorized Claimants (defined in Paragraph 37 below) will be made after any
objections and appeals are resolved, and after the completion of all claims
processing.  Please be patient.


WHAT IS THIS CASE ABOUT? WHAT HAS HAPPENED SO FAR? WHAT ARE THE REASONS FOR THE
SETTLEMENT?



THE DESCRIPTION OF THE ACTION AND SETTLEMENT WHICH FOLLOWS HAS BEEN PREPARED BY
COUNSEL FOR THE PARTIES.  THE COURT HAS MADE NO FINDINGS WITH RESPECT TO SUCH
MATTERS, AND THIS NOTICE IS NOT AN EXPRESSION OR STATEMENT BY THE COURT OF
FINDINGS OF FACT.
 
7.           On July 20, 2011, TMH’s financial advisor contacted Robert
Rosenkranz, Delphi’s Chairman, Chief Executive Officer and controlling
shareholder, to express TMH’s interest in acquiring Delphi.  Delphi’s Board of
Directors (the “Board”) authorized preliminary discussions with TMH, and,
thereafter, senior management from Delphi and TMH had general discussions
regarding a potential merger.  On September 12, 2011, TMH’s financial advisor
indicated to Rosenkranz that TMH was prepared to pay $45 per share to acquire
Delphi.


8.           Delphi’s Certificate of Incorporation (the “Charter”) provided that
“in the case of any distribution or payment . . . on Class A Common Stock or
Class B Common Stock upon the consolidation or merger of the Corporation with or
into any other corporation . . . such distribution payment shall be made ratably
on a per share basis among the holders of the Class A Common Stock and Class B
Common Stock as a single class.”  At a special meeting of the Board that was
convened on September 16, 2011 to discuss TMH’s indication of interest,
Rosenkranz communicated that he was not willing to sell his own shares at $45
per share, but recognized that it could be an attractive offer for the Class A
stockholders.  Because the Board considered that TMH’s $45 offer was an
opportunity for the Class A shareholders and because no deal could happen
without Rosenkranz’s support, the Board considered a potential transaction in
which the Class B shares would receive additional consideration.  Such a
transaction would require the Class A stockholders to approve an amendment to
Delphi’s Charter.
 
 
 
4

--------------------------------------------------------------------------------

 

 
9.           The Board formed a special committee of directors (the “Special
Committee”) to oversee negotiations with TMH on behalf of Delphi’s public Class
A shareholders.  In turn, the Special Committee formed a sub-committee of
directors on the Special Committee (the “Sub-Committee”) to handle discussions
with Rosenkranz concerning whether and to what extent he would receive
differential consideration for his Class B shares or on any other issue relating
to the Class B stockholders being treated in any way different from the Class A
stockholders in the potential transaction with TMH or any alternative
transaction.  The Board conditioned its approval of a transaction on a favorable
recommendation by the Special Committee, and the Special Committee conditioned
its approval on the favorable recommendation of the Sub-Committee.
 
10.           On December 20, 2011, the Sub-Committee, the Special Committee and
the Board each approved Delphi’s entry into an agreement and plan of merger with
TMH, pursuant to which, among other things: (i) Delphi would merge with and into
a wholly-owned subsidiary of TMH; (ii) each share of Delphi’s Class A common
stock would be converted into the right to receive $43.875 in cash; (iii) each
share of Delphi’s Class B common stock would be converted into the right to
receive $52.875 in cash; and (iv) each share of Class A and B common stock would
be entitled to receive a one-time dividend of $1 (all such transactions,
collectively, the “Merger”).


11.           On December 21, 2011, Delphi and TMH executed the Agreement and
Plan of Merger (“Merger Agreement”) and the other transaction documents
associated with the Merger and issued a joint press release announcing the
Merger.  The Merger was subject to approval by Delphi shareholders, including
approval of the Merger by a majority of the unaffiliated Class A stockholders,
and approval by a majority of Delphi’s Class A shareholders to amend the Charter
to permit the payment of differential consideration to Delphi’s Class B
shareholders in connection with the Merger.


12.           On December 22, 2011, plaintiff Pontiac filed a putative
shareholder class action in this Court captioned Pontiac General Employees
Retirement System v. Kevin R. Brine, et al., C.A. No. 7144-VCG (the “Pontiac
Action”), alleging, among other things: (i) that the Board breached its
fiduciary duties to Delphi’s public shareholders by approving the Merger,
structuring the shareholder vote on the Merger in a coercive manner, and
allowing Rosenkranz to receive differential consideration for his Class B
shares; (ii) that Rosenkranz breached his fiduciary duties to Delphi’s public
shareholders by improperly securing for himself a disproportionate amount of the
Merger consideration for his Class B shares; and (iii) that TMH aided and
abetted those breaches of fiduciary duty.  Plaintiff Pontiac sought, among other
things, an injunction enjoining the Merger and rescinding any transactions
contemplated by the Merger that might be consummated.


13.           On December 23, 2011, plaintiff KBC filed a putative shareholder
class action in this Court under the caption KBC Asset Management NV v. Delphi
Financial Group, Inc., et al., C.A. No. 7146-VCG (the “KBC Action”), alleging
similar claims against the same defendants as the claims alleged and defendants
named in the Pontiac Action, and seeking the same relief.
 
 
 
5

--------------------------------------------------------------------------------

 

 
14.           On December 27, 2011, plaintiff Pontiac filed a Motion for
Preliminary Injunction and a Motion for Expedited Proceedings, together with an
opening brief in support of the Motion for Expedited Proceedings (in which
plaintiff KBC joined), in the Pontiac Action.  In the Motion for Expedited
Proceedings, plaintiff Pontiac sought, among other things, expedited discovery
in support of the claims alleged in the Pontiac Action and the scheduling of a
hearing in connection with the Motion for Preliminary Injunction.
 
15.           On December 28, 2011, plaintiffs Pontiac and KBC jointly filed a
Stipulation and [Proposed] Order for Consolidation and Appointment of Co-Lead
Counsel, pursuant to which they sought, among other things, to consolidate the
Pontiac and KBC Actions and any subsequently filed actions, and to appoint their
counsel, Grant & Eisenhofer, P.A. (“G&E”), Bernstein Litowitz Berger & Grossmann
LLP (“BLBG”) and Robbins Geller Rudman & Dowd LLP (“RGRD”) as Co-Lead Counsel.


16.           On December 29, 2011, plaintiff Cleveland Bakers filed a putative
shareholder class action in this Court under the caption Cleveland Bakers and
Teamsters Pension Fund v. Kevin R. Brine, et al., C.A. No. 7158-VCG (the
“Cleveland Bakers Action”), alleging similar claims against the same defendants
as the claims alleged and defendants named in the Pontiac and KBC Actions, and
seeking the same relief.


17.           On January 3, 2012, plaintiffs Pontiac, KBC and Cleveland Bakers
jointly filed an Amended Stipulation and [Proposed] Order for Consolidation and
Appointment of Co-Lead Counsel, pursuant to which they sought, among other
things, to consolidate the Pontiac, KBC and Cleveland Bakers Actions and any
subsequently filed actions, and to appoint their counsel, G&E, BLBG and RGRD as
Co-Lead Counsel.  On January 4, 2012, the Court consolidated the Pontiac, KBC
and Cleveland Bakers Actions under the caption In re Delphi Financial Group
Shareholder Litigation, Consolidated C.A. No. 7144-VCG (defined herein as the
“Action”), and appointed G&E, BLBG and RGRD as Co-Lead Counsel.


18.           On January 5, 2012, plaintiff Oklahoma Firefighters filed a
putative shareholder class action in this Court under the caption Oklahoma
Firefighters Pension & Retirement System v. Brine, et al., C.A. No. 7162-VCG
(the “Oklahoma Firefighters Action”), alleging similar claims against the same
defendants as the claims alleged and defendants named in the Pontiac, KBC and
Cleveland Bakers Actions and additionally alleging, among other things, that the
Merger would effectuate the automatic conversion of the Class B shares into
Class A shares pursuant to the Charter, and seeking substantially similar relief
to that sought in the Pontiac, KBC and Cleveland Bakers Actions.  On January 9,
2012, the Court consolidated the Oklahoma Firefighters Action with the Action.


19.           Between January 9 and 27, 2012, plaintiff Oklahoma Firefighters,
on one hand, and plaintiffs Pontiac, KBC and Cleveland Bakers, on the other,
briefed plaintiff Oklahoma Firefighters’ motion to, among other things, vacate
and/or modify the leadership structure of the Action.  On February 7, 2012, the
Court rendered a decision on plaintiff Oklahoma Firefighters’ motion, and, on
February 14, 2012, entered an Order modifying the leadership structure to add
Prickett, Jones & Elliott, P.A. and Kessler Topaz Meltzer & Check, LLP,
together, as a fourth Co-Lead Counsel.
 
 
 
6

--------------------------------------------------------------------------------

 

 
20.           On January 13, 2012, Delphi filed with the Securities and Exchange
Commission (“SEC”) its preliminary proxy statement in connection with the Merger
(the “Preliminary Proxy”).  On January 25, 2012, plaintiffs Pontiac, KBC and
Cleveland Bakers filed a Verified Consolidated Amended Class Action Complaint
(the “CAC”) that, among other things, incorporated the allegations of their
initial complaints, included allegations based on certain documents reviewed
during discovery, and alleged that the Preliminary Proxy contained material
misrepresentations and/or failed to disclose material information.


21.           On January 30, 2012, Delphi announced that it had established
March 13, 2012, as the date for a special meeting of its shareholders to
consider and vote upon a proposal to adopt and approve the Merger Agreement and
other proposals related to the Merger, including the proposed amendment of the
Charter.


22.           On February 16, 2012, Plaintiffs filed a Verified Consolidated
Second Amended Class Action Complaint that, among other things, incorporated the
allegations of their initial complaints and the CAC; alleged an additional claim
that Rosenkranz’s alleged maintenance of agreements to provide third-party
investment management and similar services reduced the value of Delphi; and
alleged additional claims against, and named as defendants, Coulter and
Kiratsous and Sherman, each in his capacity as an officer.


23.           Plaintiffs assert that from late December through late February
2012, they, among other things: served and/or exchanged written discovery
requests and responses and conducted third party document discovery; negotiated
a schedule for the prosecution of the litigation; negotiated stipulations
governing the handling of confidential documents and information and the
scheduling and handling of expert depositions and submissions; produced,
reviewed and analyzed documents; moved to compel the production of additional
documents; successfully opposed a motion for a protective order to preclude a
deposition from occurring; reviewed and analyzed privilege logs of producing
parties; conducted depositions of seven fact witnesses; exchanged expert
reports; and conducted and/or participated in expert depositions.


24.           On February 19, 2012, Plaintiffs filed a brief in support of their
motion for a preliminary injunction.  On February 21, 2012, Delphi filed with
the SEC its definitive proxy statement (the “Definitive Proxy”), which included
certain information not included in the Preliminary Proxy.


25.           On March 6, 2012, the Court issued a written decision denying the
Motion for Preliminary Injunction, but finding that Plaintiffs “are reasonably
likely to be able to demonstrate at trial that in negotiating for disparate
consideration and only agreeing to support the merger if he received it,
Rosenkranz violated duties to the stockholders.”


26.           On March 13, 2012, Delphi held a special meeting of its
shareholders at which they approved the Merger and the Charter amendment.
 
27.           Periodically during the litigation of the Action, the Parties
engaged in discussions concerning a potential resolution of the case but were
unable to reach agreement.  During the week of April 2, 2012, however, the
Parties reached an agreement in principle to resolve the Action in exchange for
the establishment by Defendants of a fund (as detailed below) in the amount of
$49 million, which fund, plus any interest earned thereon, less any fee and
expenses awarded to Plaintiffs’ counsel upon approval by the Court, taxes, and
notice and administration expenses, shall be distributed to the members of the
Settlement Class in accordance with the procedure set forth below.  On April 9,
2012, Delphi issued a press release announcing the Settlement, indicating that
the Settlement is contingent upon, among other things, definitive documentation,
completion of the Merger and approval by the Court.
 
 
 
7

--------------------------------------------------------------------------------

 

 
28.           Delphi has represented to Plaintiffs that as of the Merger Date,
there will be approximately 3.5 million outstanding, fully vested options to
purchase Class A common stock that were subject to time-based conditions and/or
performance-based conditions and are not held by individuals or entities
excluded from the Settlement Class.


29.           On May 14, 2012, the Parties entered into the Settlement
Agreement, and on May __, 2012, the Court entered a Scheduling Order certifying
the Settlement Class for purposes of the Settlement only, preliminarily
certifying Plaintiffs as Class Representatives and Plaintiffs’ counsel as Class
Counsel for the purposes of the Settlement only, directing this Notice to be
sent to potential Class Members, and scheduling the Settlement Hearing to
consider whether to grant final approval to the Settlement.


30.           The entry by the Class Representatives into the Settlement
Agreement is not an admission as to the lack of any merit of any claims asserted
in the Action.  Class Representatives’ counsel have conducted an investigation
and pursued discovery relating to the claims and the underlying events and
transactions alleged in the Action, have analyzed the evidence adduced during
their investigation and through discovery, and have researched the applicable
law with respect to the claims alleged in the Actions.  In negotiating and
evaluating the terms of the Settlement Agreement, Class Representatives’ counsel
considered the significant legal and factual defenses to Class Representatives’
claims, and have considered the expense, length and risk of pursuing their
claims against Defendants through trial and appeals.  While Class
Representatives were arguing that Rosenkranz had no right to receive additional
consideration in the Merger; that even if he was entitled to receive anything
additional, the amount he received was unreasonable; and that the overall
consideration for the Class A shareholders was inadequate, Defendants vigorously
argued that the consideration Rosenkranz received was appropriate under Delaware
law; that the Special Committee was properly constituted, was independent from
Rosenkranz, engaged independent legal and financial advisors and negotiated with
TMH at arm’s length; that the Sub-Committee was properly constituted, was
independent from Rosenkranz, engaged independent legal and financial advisors
and negotiated with Rosenkranz at arm’s length; and that, for various reasons,
the Class did not have the right to pursue the claims asserted.  Based upon
their evaluation, Class Representatives’ and their counsel have determined that
the Settlement Agreement is fair, reasonable and adequate and in the best
interests of all Class Members (defined below), and that it confers substantial
benefits upon the Class Members.


31.           Defendants deny any and all allegations of wrongdoing, fault,
liability or damage to any of Plaintiffs in the Action or other Class Members,
deny that they engaged in, committed or aided or abetted the commission of any
wrongdoing or violation of law, deny that any of the respective plaintiffs in
the Actions or other Class Members suffered any damage whatsoever, deny that
they acted improperly in any way, believe that they acted properly at all times,
maintain that they diligently and scrupulously complied with their fiduciary
duties, and maintain that they have committed no disclosure violations or any
other breach of duty whatsoever in connection with the Merger or any other
alleged conduct challenged by Plaintiffs.  Defendants desire to enter into the
Settlement Agreement solely to eliminate the uncertainties, burden and expense
of further litigation.  Nothing in the Settlement Agreement shall be construed
as any admission by Defendants of wrongdoing, fault, liability, or damages
whatsoever.
 
 
 
8

--------------------------------------------------------------------------------

 

 
32.           THE SETTLEMENT OF THE ACTION, IF APPROVED BY THE COURT, ON THE
TERMS AND CONDITIONS SET FORTH IN THE STIPULATION, WILL INCLUDE, BUT WILL NOT BE
LIMITED TO, A RELEASE ON BEHALF OF THE SETTLEMENT CLASS OF THE RELEASED PARTIES
(DEFINED IN PARAGRAPH 40 BELOW) OF ALL CLAIMS ASSERTED IN THE ACTION.


33.           THE COURT HAS NOT FINALLY DETERMINED THE MERITS OF THE CLAIMS MADE
BY PLAINTIFFS AGAINST, OR THE DEFENSES OF, DEFENDANTS.  THIS NOTICE DOES NOT
IMPLY THAT THERE HAS BEEN OR WOULD BE ANY FINDING OF VIOLATION OF THE LAW OR
THAT RELIEF IN ANY FORM OR RECOVERY IN ANY AMOUNT COULD BE HAD IF THE ACTION WAS
NOT SETTLED.


WHAT ARE THE TERMS OF THE SETTLEMENT?



34.           In consideration for the full and final settlement and dismissal
with prejudice of, and the release of, any and all Released Claims (as defined
in Paragraph 41 below), Delphi shall pay, or cause to be paid, $49,000,000 for
the benefit of the Settlement Class as provided in the Stipulation.  Delphi’s
obligation to fund the full $49,000,000 Settlement Amount is not dependent upon
Defendant Robert Rosenkranz’s performance of his obligation to contribute to the
Settlement Amount.  No Defendant nor any Released Party (as defined in Paragraph
40 below) has any obligation to pay or bear any additional amounts, expenses,
costs, damages, or fees to or for the benefit of Plaintiffs or any Class Members
in connection with the Settlement, including but not limited to attorneys’ fees
and expenses for any counsel to any Class Member, or any costs of notice or
settlement administration or otherwise, except as provided in the Settlement
Agreement.


HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?



35.           If you are a member of the Settlement Class, you are subject to
the Settlement.  The Settlement Class certified by the Court, for Settlement
purposes only, consists of any and all record and beneficial holders of Delphi
Class A common stock at any time between and including July 20, 2011 and the
Merger Date (regardless of the date of purchase) and any and all holders of
Options (as defined below in paragraph 36) as of the Merger Date and any person
or entity acting for or on behalf of, or claiming under, any of them, and each
of them, in such capacity only, including, as for all of those listed above,
their respective successors in interest, successors, predecessors in interest,
predecessors, representatives, trustees, executors, administrators, estates,
heirs, assigns or transferees, immediate and remote in their capacities as such
only, but excluding all current and former Defendants; the members of each of
the current and former Defendants’ immediate families; the respective directors,
parents, and subsidiaries of Delphi and TMH; any firm, trust, corporation or
other entity in which any Defendant during the Settlement Class Period had a
controlling interest; the Rosenkranz Affiliated Entities; the record or
beneficial, direct or indirect, holders of Class B Shares as of the Merger Date;
and the legal representatives, heirs, successors in interest or assigns of any
such excluded party.
 
 
 
9

--------------------------------------------------------------------------------

 

 
36.           “Option” means an option to purchase Delphi Class A common stock
that has fully vested as of March 13, 2012, and was issued pursuant to any of
the following Delphi stock plans: the Company 2003 Long-Term Incentive and Share
Award Plan, the Company Second Amended and Restated Employee Stock Option Plan
and all predecessors to such plans, as identified in Section 4.3 of the Merger
Agreement.  “Option” does not include performance-based options for which there
was, as of March 13, 2012, a requirement that the performance-based option
holder continue his or her employment or which have not otherwise vested.


RECEIPT OF THIS NOTICE DOES NOT NECESSARILY MEAN THAT YOU ARE A CLASS MEMBER OR
THAT YOU ARE ENTITLED TO RECEIVE PROCEEDS FROM THE SETTLEMENT.  IF YOU WISH TO
BE ELIGIBLE TO PARTICIPATE IN THE SETTLEMENT, YOU MUST SUBMIT THE ENCLOSED PROOF
OF CLAIM FORM POSTMARKED NO LATER THAN [75 DAYS FOLLOWING MAILING], 2012.


HOW MUCH WILL MY PAYMENT BE?



37.           If the Settlement and Proposed Plan of Allocation are approved by
the Court, payments to Class Members will be determined as follows:


THE PROPOSED PLAN OF ALLOCATION


I.
Definitions.



A.           Settlement Amount


“Settlement Amount” means the $49,000,000 in cash paid into an escrow account
for the benefit of the Settlement Class pursuant to the Settlement, as explained
in Paragraph 34 above.


B.           Settlement Fund


“Settlement Fund” means the fund consisting of the Settlement Amount deposited
in the escrow account plus any interest or other income earned thereon.


C.           Net Settlement Fund


“Net Settlement Fund” means the Settlement Fund less all taxes, attorneys’ fees,
expert fees, notice and administration costs and any other expenses approved by
the Court.


D.           Authorized Claimants


“Authorized Claimants” means those members of the Settlement Class who file a
valid Proof of Claim in the proper format in timely fashion that are approved
for payment by the Court.  Any person, firm, trust, corporation, partnership,
limited liability company or other entity holding Delphi Class A common stock or
any Option on behalf of or for the benefit of any Defendant or any other person
or entity excluded from the Settlement Class shall not be an Authorized Claimant
with respect to such shares or Options so held.
 
 
 
10

--------------------------------------------------------------------------------

 

 
II.
Proposed Allocation Formula.

 
Class Counsel propose that the “Payment Amount” for each Authorized Claimant
will be determined by dividing the Authorized Claimant’s total number of
Eligible Shares (defined below) by the total of all Eligible Shares of all
Authorized Claimants, multiplied by the total amount of the Net Settlement Fund
available for distribution.  If a Payment Amount calculates to less than $10.00,
however, it will not be included in the calculation and it will not be
distributed.


The total number of “Eligible Shares” for each Authorized Claimant will be
calculated by adding together: (i) the total number of shares of Delphi Class A
common stock held by the Authorized Claimant as of the Merger Date; and (ii) the
total number of shares of Delphi Class A common stock for which the Authorized
Claimant held Options as of the Merger Date, multiplied by 20%.  For ease of
reference, this calculation is illustrated below:


The total number of “Eligible Shares” for each Authorized Claimant is calculated
by adding together:



 
(1)
The total number of shares of Delphi Class A common stock held by the Authorized
Claimant as of the Merger Date, PLUS
       
(2)
The total number of shares of Delphi Class A common stock for which the
Authorized Claimant held Options as of the Merger Date, MULTIPLIED BY 20%.



III.
Plaintiffs’ Rationale for Plan of Allocation:

 
Holders of Options to purchase shares of Delphi Class A common stock are
included in the Settlement Class in order to achieve complete resolution of the
litigation and all claims and potential claims arising from the Merger.  Holders
of Options to purchase shares of Delphi Class A common stock will receive an
allocation of the Net Settlement Fund at a discounted level because they are
situated differently from the other members of the Settlement Class who solely
or additionally held shares of Delphi Class A common stock.  In addition, as a
result of the Settlement, holders of options on Class A common stock will be
permitted to retain the $1 per share Special Dividend, which Plaintiffs
challenged in the litigation.


The Plan of Allocation will be put forth to the Court for approval at the
Settlement Hearing.  The number of Delphi Class A shares and Options entitled to
participate in the Settlement and receive distributions from the Net Settlement
Fund is finite.  No duplication will be allowed.
 
 
 
11

--------------------------------------------------------------------------------

 

 
IV.
Additional Provisions

 


A.           All members of the Settlement Class who fail to submit valid and
timely Proofs of Claim will be barred from participating in the distribution of
the Net Settlement Fund but otherwise will be bound by all of the terms of the
Stipulation, including the terms of any final orders or judgments entered and
the releases given to Defendants and the other Released Parties.


B.           Payment pursuant to the Plan of Allocation approved by the Court
shall be conclusive against all Authorized Claimants. No person shall have any
claim against Plaintiffs, Defendants, Class Counsel, the Settlement
Administrator or other agent designated by Class Counsel arising from
distributions made substantially in accordance with the Stipulation, the Plan of
Allocation, or further orders of the Court.  Plaintiffs, Defendants, and all
other Released Parties shall have no responsibility or liability whatsoever for
the investment or distribution of the Settlement Fund, the Net Settlement Fund,
the Plan of Allocation, the determination, administration, calculation, or
payment of any claim or nonperformance of the Settlement Administrator, the
payment or withholding of taxes owed by the Settlement Fund, or any losses
incurred in connection therewith, except as otherwise provided in the
Stipulation.


C.           The Net Settlement Fund will not be distributed to Authorized
Claimants until the Court has approved the Settlement and the proposed Plan of
Allocation (or such other allocation plan as the Court may approve), and the
time periods for any petition for rehearing, appeal or review, whether by
certiorari or otherwise, of the Order approving the Settlement and the Plan of
Allocation have expired.


D.           Defendants are not entitled to get back any portion of the
Settlement Fund once the Court’s Order approving the Settlement becomes
final.  Defendants shall not have any liability, obligation or responsibility
for the administration of the Settlement or disbursement of the Net Settlement
Fund or the Plan of Allocation.


E.           Approval of the Settlement is independent from approval of the Plan
of Allocation.  Any determination with respect to the Plan of Allocation will
not affect the Settlement, if approved.


F.           The Court has reserved jurisdiction to allow, disallow, or adjust
on equitable grounds the claim of any Settlement Class Member.


G.           The Court has also reserved the right to modify the Plan of
Allocation without further notice to Settlement Class Members.  Any Orders
regarding a modification of the Plan of Allocation will be posted on the
settlement website, www.abdataclassaction.com/cases.aspx; keyword: Delphi
Financial.


H.           The formulas set forth in this Plan of Allocation are not intended
to estimate the amount a Class Member might have been able to recover after a
trial; nor do they provide an estimate of the amount that will be paid to
Authorized Claimants pursuant to the Settlement.  The formulas are the basis
upon which the Net Settlement Fund will be proportionately allocated to
Authorized Claimants.
 
 
 
12

--------------------------------------------------------------------------------

 

 
I.           Distributions will be made to Authorized Claimants after all claims
have been processed and after the Court has finally approved the
Settlement.  All checks shall become stale 90 days from the date of issuance, at
which time all funds remaining for such stale checks shall be irrevocably
forfeited with such funds made available to be redistributed.  Following the
distribution, the Settlement Administrator shall perform reasonable and diligent
efforts to have Authorized Claimants cash their distribution checks.  After
reasonable and diligent efforts have been made to distribute the Net Settlement
Fund to Authorized Claimants, any balance remaining in the Net Settlement Fund
after the distribution shall, if economically feasible, be reallocated to
Authorized Claimants who have cashed their initial distribution check and would
receive at least $10 in such reallocation.  Thereafter, any balance remaining
shall be paid to the Delaware Combined Campaign for Justice.


WHAT RIGHTS ARE BEING COMPROMISED BY THE SETTLEMENT?



38.        If the Settlement is approved, the Court will enter a final judgment
and order (the “Judgment”).   The Judgment will provide that, as of the
Effective Date (as defined in Paragraph 39 below) and the occurrence of all
other events referenced in paragraph 10 of the Settlement Agreement:


a.           The Action shall be dismissed with prejudice on the merits and
without costs, except as provided in the Stipulation;


b.           Plaintiffs and all other Class Members shall be deemed by operation
of law to have fully, finally and forever, released, settled and discharged the
Released Parties from and with respect to the Released Claims, and shall forever
be barred and enjoined from commencing, instituting or prosecuting any Released
Claims against any of the Released Parties; and


c.           Each of the Defendants, on behalf of themselves and any and all of
their respective successors-in-interest, successors, predecessors-in-interest,
predecessors, representatives, trustees, executors, administrators, estates,
heirs, assigns or transferees, immediate and remote, and any person or entity
acting for or on behalf of, or claiming under, any of them, and each of them,
and any and all of the other Released Parties, shall be deemed by operation of
law to have fully, finally and forever released, settled and discharged each and
every one of the Defendants’ Claims, and shall forever be barred and enjoined
from commencing, instituting or prosecuting any of the Defendants’ Claims,
against Plaintiffs and all Class Members, and all of their respective counsel.


39.        “Effective Date” means the first business day following the date the
Judgment becomes final and unappealable, whether by affirmance on or exhaustion
of any possible appeal or review, writ of certiorari, lapse of time or
otherwise.  The finality of the Judgment shall not be affected by any appeal or
other proceeding regarding solely an application for attorneys’ fees and
expenses or approval of any plan of allocation of the Net Settlement Fund.
 
 
 
13

--------------------------------------------------------------------------------

 

 
40.        “Released Parties” means (i) any and all Defendants, (ii) the members
of each Individual Defendant’s Immediate Family,3 (iii) Defendants’ respective
past or present affiliates, associates, subsidiaries, parents, predecessors and
successors, and each of their officers, directors, employees, agents, advisors,
financial or investment advisors, insurers, and attorneys, (iv) any person,
firm, trust, corporation, officer, director or other individual or entity in
which any Defendant during the Settlement Class Period had a controlling
interest, (v) the Rosenkranz Affiliated Entities,4 (vi) the record or
beneficial, direct or indirect, holders of Class B shares as of the Merger Date
and (vii) the legal representatives, heirs, successors in interest or assigns of
any of the foregoing.
 
41.        “Released Claims” means any and all manner of Claims that (i) were
asserted by Plaintiffs in the Action (or any of the constituent actions that
comprise it) or (ii) could have been asserted by Plaintiffs or any other Class
Member in the Action or in any other court, tribunal, forum or proceeding that
are based upon, arise out of, relate in any way to, or involve, directly or
indirectly, any of the actions, transactions, occurrences, statements,
representations, misrepresentations, omissions, allegations, facts, practices,
events, claims or any other matters, things or causes whatsoever, or any series
thereof, that were alleged, asserted, set forth, or claimed in the Action (or
any of the constituent actions that comprise it), including, without limitation,
any and all claims which are based upon, arise out of, relate in any way to, or
involve, directly or indirectly, (i) the Merger or any element, term, condition
or circumstance of the Merger or the sale process leading up to the Merger, (ii)
any actions, deliberations, or negotiations in connection with the Merger, (iii)
the consideration to be received by Class Members or by any other person in
connection with the Merger, (iv) the consideration paid or received by any
Defendant in connection with the Merger, (v) the March 13, 2012 vote of the
Delphi stockholders on the Merger and related proposals, (vi) any consulting
services, contracts, agreements or arrangements between Delphi or its
subsidiaries on the one hand and any entity affiliated with Rosenkranz on the
other hand, including without limitation the Rosenkranz Affiliated Entities (the
“Affiliate Agreements”), (vii) the Preliminary Proxy, the Definitive Proxy, or
any amendments thereto (including their respective exhibits), or any other
disclosures, public filings, periodic reports, press releases, proxy statements
or other statements issued, made available or filed relating, directly or
indirectly, to the Merger, including claims under the federal securities laws
within the exclusive jurisdiction of the federal courts, (viii) the fiduciary
duties and obligations of the Released Parties in connection with the Merger or
the Affiliate Agreements, (ix) any of the allegations in any complaint or
amendment(s) thereto filed in the Action, including in any of its constituent
actions, and (x) the fees, expenses or costs incurred in prosecuting, defending
or settling the Action, except to the extent of any fee and expense award from
the Settlement Fund pursuant to Section F of the Stipulation; provided, however,
that the Released Claims shall not include (x) any claims relating to the
enforcement of the Settlement or (y) any claims solely for statutory appraisal
with respect to the Merger pursuant to Section 262 of the General Corporation
Law of the State of Delaware by Delphi stockholders who properly perfected such
claims for appraisal and do not otherwise waive their appraisal rights.
 
 

--------------------------------------------------------------------------------

3 The term “Immediate Family” is defined in the Stipulation as an individual’s
spouse (i.e., the husband, wife, or partner in a state-recognized domestic
partnership or civil union), parents, siblings, children, grandparents,
grandchildren; the spouses of his or her parents, siblings and children; and the
parents and siblings of his or her spouse, and includes step and adoptive
relationships.
4 The term “Rosenkranz Affiliated Entities” is defined in the Stipulation as
Rosenkranz & Company, L.P., R & Co. Capital Management, LLC, Rosenkranz Asset
Managers, LLC, Acorn Partners, L.P., Acorn Overseas Limited, Acorn Credit
Strategies, L.P., Acorn Credit Strategies Fund, Ltd., Acorn Tactical Trading,
L.P., Acorn Tactical Trading Fund, Ltd., Acorn Income Partners, L.P., Acorn
Capital Management, LLC, Acorn Advisory Capital, L.P., Acorn Advisory Capital
Management, LLC, Acorn Income Advisors, LLC, Acorn Income Management, L.P.,
Pergamon Master Fund, Ltd., Pergamon Partners, L.P., Pergamon Offshore Fund,
Ltd., Greenbrook, LLC, Pergamon Management, L.P., Pergamon Management, LLC,
Pergamon Offshore Advisors, L.P., Pergamon Offshore Advisors, LLC, Pergamon
Advisors, Pergamon Enhanced Mater Fund, Ltd., Pergamon Enhanced Partners, L.P.,
Pergamon International Master Fund, Ltd., Pergamon International Partners, LP,
Pergamon International Offshore Fund, Ltd., Pergamon Global Master Fund, Ltd.,
Pergamon Global Partners, L.P., Pergamon Global Offshore Fund, Ltd., Pergamon
Global Management, L.P., Pergamon Global Management, LLC, Pergamon Global
Offshore Advisors, L.P., Pergamon Global Offshore Advisors, LLC and Pergamon
Global Advisors, LLC.
 
 
 
14

--------------------------------------------------------------------------------

 

 
42.        “Unknown Claims” means any and all claims that any Plaintiff or Class
Member does not know or suspect exists in his, her or its favor at the time of
the release of the Released Claims as against the Released Parties, including
without limitation those which, if known, might have affected the decision to
enter into the Settlement, and any and all claims which any Defendant does not
know or suspect to exist in his, her or its favor at the time of the release of
the Defendants’ Claims, including without limitation those which, if known,
might have affected the decision to enter into the Settlement.  With respect to
any of the Released Claims and Defendants’ Claims, the Parties stipulate and
agree that upon the Effective Date, each Plaintiff and each Defendant shall
expressly and each of the Class Members shall be deemed to have, and by
operation of the Judgment shall have, expressly waived, relinquished and
released any and all provisions, rights and benefits conferred by or under Cal.
Civ. Code § 1542 or any law of the United States or any state of the United
States or territory of the United States or other jurisdiction, or principle of
common law, which is similar, comparable or equivalent to Cal. Civ. Code § 1542,
which provides: “A general release does not extend to claims which the creditor
does not know or suspect exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”  Plaintiffs and Defendants acknowledge, and the other Class Members
by operation of law shall be deemed to have acknowledged, that they may discover
facts in addition to or different from those now known or believed to be true
with respect to the Released Claims and the Defendants’ Claims, but that it is
the intention of Plaintiffs and Defendants, and by operation of law the other
Class Members, to completely, fully, finally and forever extinguish any and all
Released Claims and Defendants’ Claims, known or unknown, suspected or
unsuspected, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery of additional or different
facts.  Plaintiffs and Defendants acknowledge, and the other Class Members and
other Released Parties by operation of law shall be deemed to have acknowledged,
that the inclusion of “Unknown Claims” in the definition of “Released Claims”
and in the definition of “Defendants’ Claims” was separately bargained for and
was a key element of the Settlement and was relied upon by each and all of
Plaintiffs and Defendants in entering into the Stipulation.


43.        “Defendants’ Claims” means any Claims that have been or could have
been asserted in the  Action or any forum by Defendants or any of them or their
respective successors and assigns against any of Plaintiffs, the Class Members,
or any of their respective counsel, which arise out of or relate in any way to
the institution, prosecution, settlement or dismissal of the  Action, provided,
however, that the Defendants’ Claims shall not include any claims relating to
the enforcement of the Settlement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS SEEKING? HOW WILL THE
LAWYERS BE PAID?



44.           Plaintiffs’ counsel have not received any payment for their
services in pursuing claims against Defendants on behalf of the Settlement
Class, nor have Plaintiffs’ counsel been reimbursed for their expenses.  Before
final approval of the Settlement, Class Counsel intend to apply to the Court for
a collective award of attorneys’ fees and expenses to Plaintiffs’ counsel  from
the Settlement Fund in an amount not to exceed twelve million dollars
($12,000,000) to be paid solely out of the Settlement Fund.  The Court will
determine the amount of the fee and expense award.

 
HOW DO I PARTICIPATE IN THE SETTLEMENT?  WHAT DO I NEED TO DO?



45.           If you are a Class Member, you must submit a Proof of Claim form
(“Claim Form”) and supporting documentation to establish your entitlement to
share in the Settlement.  You must submit your Claim Form to the Settlement
Administrator, addressed to Delphi Financial Shareholder Litigation, Paying
Agent, c/o A.B. Data, LTD., P.O. Box 170500, Milwaukee, WI 53217-8091,
postmarked no later than __________, 2012.  A Claim Form is included with this
Notice, or you may go to the website maintained by the Settlement Administrator
for the Settlement to request that a Claim Form be mailed to you.  The website
is www.abdataclassaction.com/cases/aspx; Keyword: Delphi Financial.  You may
also request a Claim Form by calling toll-free 1-800-341-4827.  Those who do not
submit timely and valid Claim Forms with adequate supporting documentation will
not be entitled to share in the Settlement.  Please retain all records of your
ownership of, or transactions in, Delphi Class A common stock and/or Options, as
they may be needed to document your Claim.


46.           As a Class Member, you are represented by the Class
Representatives and Class Counsel, unless you enter an appearance through
counsel of your own choice at your own expense.  You are not required to retain
your own counsel, but if you choose to do so, such counsel must file a notice of
appearance on your behalf and must serve copies of his or her notice of
appearance on the attorneys listed in the section entitled, “When and Where Will
the Court Decide Whether to Approve the Settlement?,” below.


47.           If you wish to object to the Settlement or any of its terms, the
proposed Plan of Allocation, or Class Counsel’s application for attorneys’ fees
and expenses, you may present your objections by following the instructions in
the section entitled, “When and Where Will the Court Decide Whether to Approve
the Settlement?,” below.


WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT? DO I
HAVE TO COME TO THE HEARING?
MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE SETTLEMENT?



48.           If you do not wish to object in person to the proposed Settlement,
the proposed Plan of Allocation, and/or the application for attorneys’ fees and
expenses, you do not need to attend the Settlement Hearing.  You can object to
or participate in the Settlement without attending the Settlement Hearing.
 
 
 
16

--------------------------------------------------------------------------------

 

 
49.           The Court has scheduled the Settlement Hearing for ____________,
2012, at __:__ _.m., in the Court of Chancery Courthouse, 34 The Circle,
Georgetown, Delaware 19947.  The Court reserves the right to approve the
Settlement or the Plan of Allocation at or after the Settlement Hearing without
further notice to the members of the Settlement Class.


50.           Any Class Member may object to the Settlement, the Plan of
Allocation, or Class Counsel’s request for an award of attorneys’ fees and
expenses.  Objections or oppositions must be in writing.  You must file any
written objection or opposition, together with copies of all other papers and
briefs, with the Register in Chancery, 34 The Circle, Georgetown, DE  19947. You
must also serve the papers on the following counsel of record so that the papers
are received on or before _______________, 2012:


Stuart M. Grant, Esq.
Grant & Eisenhofer, P.A.
123 Justison Street
Wilmington, Delaware  19801
 
William M. Lafferty, Esq.
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street, P.O. Box 1347
Wilmington, Delaware  19899
 
Mark Lebovitch, Esq.
Bernstein Litowitz Berger & Grossmann LLP
1285 Avenue of the Americas
New York, New York  10019
Matthew E. Fischer, Esq.
Potter, Anderson & Corroon LLP
1313 North Market Street, 6th Fl., P. O. Box 951
Wilmington, Delaware 19899
 
Joseph Russello, Esq.
Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200
Melville, New York  11747
Collins J. Seitz, Jr., Esq.
Seitz Ross Aronstam & Moritz LLP
100 S. West Street, Suite 400
Wilmington, Delaware 19801
 
Michael C. Wagner, Esq.
Kessler Topaz Meltzer & Check, LLP
280 King of Prussia Road
Radnor, Pennsylvania 19087
 
Andre G. Bouchard, Esq.
Bouchard Margules & Friedlander, P.A.
222 Delaware Avenue, Suite 1400
Wilmington, Delaware  19801
 
Michael Hanrahan, Esq.
Prickett, Jones & Elliott, P.A.
1310 N. King Street, P.O. Box 1328
Wilmington, Delaware  19899
 
Raymond J. DiCamillo, Esq.
Richards, Layton & Finger, P.A.
920 North King Street
Wilmington, Delaware  19899
 



51.           The filing must include your name and address and demonstrate your
membership in the Settlement Class, including proof that you held Delphi Class A
common stock, during the Settlement Class Period or Options as of the Merger
Date.


52.           You may file a written objection without having to appear at the
Settlement Hearing.  You may not appear at the Settlement Hearing to present
your objection, however, unless you first filed and served a written objection
in accordance with the procedures described above, unless the Court orders
otherwise.
 
 
 
17

--------------------------------------------------------------------------------

 

 
53.           If you wish to be heard orally at the hearing in opposition to the
approval of the Settlement, the Plan of Allocation, or Class Counsel’s request
for an award of attorneys’ fees and expenses, and if you have filed and served a
timely written objection as described above, you also must notify the above
counsel on or before __________, 2012 concerning your intention to
appear.  Persons who intend to object and desire to present evidence at the
Settlement Hearing must include in their written objections the identity of any
witnesses they may call to testify and exhibits they intend to introduce into
evidence at the hearing.


54.           You are not required to hire an attorney to represent you in
making written objections or in appearing at the Settlement Hearing.  If you
decide to hire an attorney, which will be at your own expense, however, he or
she must file a notice of appearance with the Court and serve it on the counsel
listed in Paragraph 50 above so that the notice is received on or before
___________, 2012.


55.           The Settlement Hearing may be adjourned by the Court without
further written notice to the Settlement Class.  If you intend to attend the
Settlement Hearing, you should confirm the date and time with Class Counsel.


56.           Unless the Court orders otherwise, any Class Member who does not
object in the manner described above will be deemed to have waived any objection
and shall be forever foreclosed from making any objection to the proposed
Settlement, the proposed Plan of Allocation, or Class Counsel’s request for an
award of attorneys’ fees and expenses.  Class Members do not need to appear at
the hearing or take any other action to indicate their approval.


CAN I SEE THE COURT FILE?
WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?



57.           This Notice does not purport to be a comprehensive description of
the Action, the allegations or transactions related thereto, the terms of the
Settlement or the Settlement Hearing.  For a more detailed statement of the
matters involved in this litigation, you may inspect the pleadings, the
Settlement Agreement, the Orders entered by the Court of Chancery and other
papers filed in the Action, unless sealed, at the Office of the Register in
Chancery in the Court of Chancery of the State of Delaware, 34 The Circle,
Georgetown, DE 19947, during regular business hours of each business
day.  Copies of the Settlement Agreement, this Notice and the Claim Form are
also available on the settlement website, www.abdataclassaction/cases/aspx;
keyword: Delphi Financial.  DO NOT WRITE OR TELEPHONE THE COURT.


Questions regarding the Settlement should be directed to ANY of the following
Class Counsel:


Stuart M. Grant, Esq.
Grant & Eisenhofer P.A.
123 Justison Street
Wilmington, Delaware  19801
 
Mark Lebovitch, Esq.
Bernstein Litowitz Berger & Grossmann LLP
1285 Avenue of the Americas
New York, New York  10019
 
Joseph Russello, Esq.
Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200
Melville, New York  11747
Michael Hanrahan, Esq.
Prickett, Jones & Elliott, P.A.
1310 N. King Street
P.O. Box 1328
Wilmington, Delaware  19899



 
 
18

--------------------------------------------------------------------------------

 
 


NOTICE TO PERSONS OR ENTITIES HOLDING RECORD OWNERSHIP
ON BEHALF OF OTHERS



58.           Brokerage firms, banks and other persons or entities who are
members of the Settlement Class in their capacities as record holders, but not
as beneficial holders, must send this Notice promptly to beneficial
holders.  Additional copies of this Notice are available for transmittal to
beneficial holders (i) by downloading the document from the following website:
www.abdataclassaction.com/cases.aspx; Keyword: Delphi Financial or (ii) by
writing as follows:


Delphi Financial Shareholder Litigation
Attn: Fulfillment Department, Paying Agent
c/o A.B. Data, LTD.
P.O. Box 170500
3410 West Hopkins Street
Milwaukee, WI  53217-8042




You may also furnish the names and addresses of your beneficial holders in
writing to Delphi Financial Shareholder Litigation, Paying Agent, c/o A.B. Data,
LTD., P.O. Box 170500, Milwaukee, WI  53217-8091, which will then be responsible
for sending the Notice to such beneficial holders.
 
Date: _________________, 2012
  BY ORDER OF THE COURT  
 
 
        Register in Chancery          


 
19

--------------------------------------------------------------------------------

 
Exhibit C
 
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


IN RE DELPHI FINANCIAL GROUP
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 7144-VCG



PROOF OF CLAIM


MUST BE POSTMARKED ON OR BEFORE:  ________________________, 2012.


TO HAVE AN OPPORTUNITY TO RECEIVE A SHARE OF THE SETTLEMENT FUND, YOU MUST
COMPLETE AND SIGN THIS PROOF OF CLAIM FORM, AND RETURN IT TO:


Delphi Financial Shareholder Litigation
Paying Agent
c/o A.B. Data, LTD.
P.O. Box 170500
Milwaukee, WI  53217-8091


YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND MAIL IT BY PRE-PAID, FIRST
CLASS MAIL, POSTMARKED NO LATER THAN __________________, 2012. FAILURE TO SUBMIT
YOUR CLAIM BY __________________, 2012 WILL SUBJECT YOUR CLAIM TO REJECTION AND
PRECLUDE YOU FROM RECEIVING ANY MONEY IN CONNECTION WITH THE SETTLEMENT OF THIS
ACTION.




DO NOT MAIL OR DELIVER YOUR CLAIM FORM TO THE COURT OR ANY PARTIES OR THEIR
COUNSEL.  ANY SUCH CLAIM WILL BE DEEMED NOT TO HAVE BEEN SUBMITTED.  SUBMIT YOUR
CLAIM ONLY TO THE SETTLEMENT ADMINISTRATOR.


PART I:
CLAIMANT’S STATEMENT



1.          By submitting this Proof of Claim, Claimant states (a) that Claimant
believes in good faith that Claimant is, or is acting on behalf of, a Settlement
Class Member, which is defined as follows:


Any and all record and beneficial holders of Delphi Financial Group, Inc.
(“Delphi”) Class A common stock at any time between and including July 20, 2011
and the Merger Date (regardless of the date of purchase) (the “Settlement Class
Period”), and any and all holders as of the Merger Date of options to purchase
shares of Delphi Class A common stock that have fully vested as of March 13,
2012, and any person or entity acting for or on behalf of, or claiming under,
any of them, and each of them, in such capacity only, including, as for all of
those listed above, any and all of their respective successors-in-interest,
successors, predecessors-in-interest, predecessors, representatives, trustees,
executors, administrators, estates, heirs, assigns or transferees, immediate and
remote in their capacities as such only, but excluding all current and former
Defendants; the members of the immediate family of each of the current and
former Defendants; the respective directors, parents, and subsidiaries of Delphi
and Tokio Marine Holdings Inc. and TM Investment (Delaware) Inc.; any firm,
trust, corporation or other entity in which any Defendant during the Settlement
Class Period had a controlling interest; any entity affiliated with Robert
Rosenkranz; the record or beneficial, direct or indirect, holders of shares of
Delphi Class B common stock as of the Merger Date; and the legal
representatives, heirs, successors in interest or assigns of any such excluded
party.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(b) that Claimant has read and understands the Notice of Proposed Settlement of
Class Action, Settlement Hearing and Right to Appear (the “Notice”); and (c)
that Claimant believes that Claimant is entitled to receive a share of the Net
Settlement Fund (as defined in the Notice).


2.          Claimant states that Claimant is not a current or former Defendant
in the above-captioned action, a member of the immediate families of any of the
current or former Defendants; a director, officer, parent, subsidiary or
affiliate of Delphi, Tokio Marine Holdings Inc. or TM Investment (Delaware)
Inc.; a person, firm, trust, corporation or other entity in which any Defendant
during the Settlement Class Period had a controlling interest; or a legal
representative, heir, successor in interest or assign of any such excluded
party.


3.          Claimant has set forth where requested below in this Proof of Claim
all relevant information with respect to Claimant’s holdings of Delphi Class A
common stock and/or options to purchase shares of Delphi Class A common stock
during the Settlement Class Period.


4.          Claimant has enclosed photocopies of stockbroker confirmation slips,
stockbroker account statements, or other documents evidencing Claimant’s
holdings of Delphi Class A common stock and/or options to purchase Delphi Class
A common stock in support of Claimant’s claim.  IF YOU HAVE NO DOCUMENTS TO
SUPPORT YOUR CLAIM, PLEASE OBTAIN A COPY OR EQUIVALENT DOCUMENTS FROM YOUR
BROKER OR TAX ADVISOR BECAUSE DOCUMENTARY PROOF OF STOCK OR OPTION OWNERSHIP IS
NECESSARY TO PROVE AND PROCESS YOUR CLAIM.  YOU MAY OBTAIN AND SUBMIT A WRITTEN
CONFIRMATION FROM THE COMPANY AS TO THE NUMBER OF ELIGIBLE OPTIONS HELD.


5.          Claimant understands that the information contained in this Proof of
Claim is subject to such verification as the Court may direct or as deemed
necessary by the Settlement Administrator (defined in the Notice), and Claimant
agrees to cooperate in any such verification.
 
 
 
2

--------------------------------------------------------------------------------

 

 
6.          By submitting this Proof of Claim, the undersigned and any person or
entity on whose behalf the undersigned is acting, submits to the jurisdiction of
the Court of Chancery of the State of Delaware for the purpose of their claim.
 
7.          By submitting this Proof of Claim, the undersigned, and any person
or entity on whose behalf the undersigned is acting, acknowledge and agree that
they have finally and forever released, settled and discharged the Released
Parties (defined in the Notice) from and with respect to the Released Claims
(defined in the Notice) pursuant to the Settlement (defined in the Notice), and
acknowledge and agree that they are forever barred and enjoined from commencing,
instituting or prosecuting any Released Claims against any of the Released
Parties.


PART II:
CLAIMANT IDENTIFICATION



Name(s) of Beneficial Owner(s):
 

 
Address:
 

 
City:
 
State:
 
Zip Code:   
 

 
Social Security No:
 
  OR Taxpayer I.D. No.  

 
 
 
Record Owner’s Name (if different from Beneficial Owner listed above):
 



 

   
Account Number:
 

 

   
Relationship to Beneficial Owner:
 

 
Claimant’s Capacity:
 

 
Individual  
 
Joint   
 
IRA
 
Estate

 

 
Corporation
 
Trust
 
Other (specify)
 

 
 
Contact Telephone Number:
 
  (day)

 
Contact Telephone Number:
 
  (evening)

 
Email Address:
   



 
 
3

--------------------------------------------------------------------------------

 




PART III:
IDENTIFICATION AND DOCUMENTATION OF RECORD AND/OR BENEFICIAL OWNERSHIP OF SHARES
OF DELPHI CLASS A COMMON STOCK AND/OR CERTAIN VESTED OPTIONS TO PURCHASE SHARES
OF DELPHI CLASS A COMMON STOCK [PLEASE COMPLETE INFORMATION FOR ALL ITEMS THAT
APPLY]



A.         Claimant owned ____ shares of Delphi Class A common stock as of the
Merger Date.
B.         Claimant owned options to purchase ______ shares of Delphi Class A
common stock as of the Merger Date.


8.      YOU MUST SEND WITH THIS FORM COPIES OF DOCUMENTS, SUCH AS ACCOUNT
STATEMENTS OR BROKER CONFIRMATION SLIPS, THAT DOCUMENT THE INFORMATION REQUESTED
IN ITEMS A AND B, ABOVE.


PART IV:
CERTIFICATION



9.          UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE
INFORMATION PROVIDED ON THIS FORM IS TRUE, CORRECT AND COMPLETE.


I (We) certify that I am (we are) NOT subject to backup withholding under the
provisions of Section 3406(a)(1)(c) of the Internal Revenue Code because: (a) I
am (we are) exempt from backup withholding, or (b) I (we) have not been notified
by the I.R.S. that I am (we are) subject to backup withholding as a result of a
failure to report all interest or dividends, or (c) the I.R.S. has notified me
(us) that I am (we are) no longer subject to backup withholding.


NOTE:  If you have been notified by the I.R.S. that you are subject to
withholding, please strike out the language that you are not subject to backup
withholding in the certification above.


I (We) certify that, if I am (we are) acting as the representative for a Class
member, I am (we are) currently authorized to act on behalf of the Class member.


 
 
 
 
(Signature)



 
 
(Signature) (If this claim is being
made on behalf of joint owners, then
each must sign)

 
 

    Date:    

 
 
 
4

--------------------------------------------------------------------------------

 

 
THIS PROOF OF CLAIM MUST BE SUBMITTED TO THE SETTLEMENT ADMINISTRATOR AT THE
FOLLOWING ADDRESS NO LATER THAN _______________, 2012:
 
Delphi Financial Shareholder Litigation
Paying Agent
c/o A.B. Data, LTD.
P.O. Box 170500
Milwaukee, WI  53217-8091


A Proof of Claim shall be deemed to have been submitted when mailed if (1) it is
received with a postmark indicated on the envelope, (2) it is mailed by first
class mail, postage prepaid, or by a more expedient means, such as overnight
delivery and (3) it is addressed in accordance with the above instructions.  In
all other cases, a Proof of Claim shall be deemed to have been submitted when
actually received at the address designated above.


No acknowledgment will be made as to the receipt of Proof of Claim forms.  If
you wish to be assured that your Proof of Claim is actually received by the
Settlement Administrator, then you should send it by Certified Mail,
Return-Receipt Requested.  You should be aware that it will take a significant
amount of time to fully process all of the proofs of claim and to administer the
Settlement.  This work will be completed as promptly as time permits, given the
need to investigate and tabulate each Proof of Claim.  Please notify the
Settlement Administrator of any change of address.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
Exhibit D
 
 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


IN RE DELPHI FINANCIAL GROUP
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 7144-VCG



SUMMARY NOTICE OF PROPOSED SETTLEMENT OF CLASS ACTION, SETTLEMENT HEARING, AND
RIGHT TO APPEAR


TO:
ANY AND ALL RECORD AND BENEFICIAL HOLDERS OF DELPHI FINANCIAL GROUP, INC.
(“DELPHI”) CLASS A COMMON STOCK, AT ANY TIME BETWEEN AND INCLUDING JULY 20, 2011
AND THE MERGER DATE, AND/OR ANY AND ALL HOLDERS OF CERTAIN VESTED OPTIONS TO
PURCHASE SHARES OF DELPHI CLASS A COMMON STOCK AS OF THE MERGER DATE, THEIR
RESPECTIVE SUCCESSORS IN INTEREST, PREDECESSORS, REPRESENTATIVES, TRUSTEES,
EXECUTORS, ADMINISTRATORS, HEIRS, ASSIGNS OR TRANSFEREES, IMMEDIATE AND REMOTE,
AND ANY PERSON OR ENTITY ACTING FOR OR ON BEHALF OF, OR CLAIMING UNDER, ANY OF
THEM, AND EACH OF THEM, TOGETHER WITH THEIR PREDECESSORS, SUCCESSORS, AND
ASSIGNS.



PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS WILL BE AFFECTED BY A CLASS
ACTION LAWSUIT PENDING IN THIS COURT.


YOU ARE HEREBY NOTIFIED, pursuant to an Order of the Court of Chancery of the
State of Delaware (the “Court”), dated ________, 2012, that Plaintiffs and
Defendants in the above-captioned class action lawsuit (the “Action”) have
entered into a proposed settlement of the Action (the “Settlement”) for $49
million in cash.  A settlement hearing will be held in the Court of Chancery
Courthouse, 34 The Circle, Georgetown, Delaware 19947, on ______________, 2012,
at __:__ _.m. (the “Settlement Hearing”) to, among other things, (i) determine
whether a Settlement Class consisting of the persons and entities described
above, except for certain persons and entities who are excluded from the
Settlement Class by definition, should be certified permanently for Settlement
purposes, (ii) determine whether the proposed Settlement should be approved by
the Court as fair, reasonable, and adequate; (iii) determine whether the
Released Claims against Defendants and other Released Parties should be
dismissed with prejudice; (iv) determine whether the proposed Plan of Allocation
should be approved as fair and reasonable; and (v) consider the application of
Class Counsel for attorneys’ fees and reimbursement of expenses.
 
 IF YOU ARE A MEMBER OF THE SETTLEMENT CLASS DESCRIBED ABOVE, YOUR RIGHTS WILL
BE AFFECTED BY THE PENDING ACTION AND THE SETTLEMENT, AND YOU MAY BE ENTITLED TO
SHARE IN THE SETTLEMENT FUND.  If you have not yet received the full printed
Notice of Proposed Settlement of Class Action, Settlement Hearing and Right to
Appear (the “Notice”) and Proof of Claim form (the “Claim Form”), and would like
further information concerning the Settlement, you may obtain copies of these
documents by contacting the Settlement Administrator:

 
 
 

--------------------------------------------------------------------------------

 
 
 
Delphi Financial Group Shareholder Litigation Settlement
Attn: Fulfillment Department, Paying Agent
c/o A.B. Data, LTD.
P.O. Box 170500
3410 West Hopkins Street
Milwaukee, WI 53217-8042
(800) 341-4827


Copies of the Notice and Claim Form can also be downloaded from the website
maintained by the Settlement Administrator,
www.abdataclassaction.com/cases.aspx; Keyword: Delphi Financial.


If you are a Settlement Class Member, in order to be eligible to share in the
distribution of the Settlement Fund, you must submit a Claim Form no later than
________, 2012.  If you are a Settlement Class Member you will be bound by any
Judgment entered in the Action whether or not you make a Claim.  Any objections
to the proposed Settlement, Plan of Allocation and/or application for attorneys’
fees and expenses must be filed with the Court and delivered to all counsel
listed in the Notice such that they are received no later than ______________,
2012, in accordance with the instructions set forth in the Notice.  If you are a
Settlement Class Member and do not timely submit a proper Claim Form, you will
not share in the Settlement Fund but you will nevertheless be bound by the
Judgment of the Court.


           PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE REGARDING THIS
NOTICE.  Inquiries, other than requests for the Notice and Claim Form, may be
made to any of the following Lead Counsel:


Stuart M. Grant, Esq.
Grant & Eisenhofer P.A.
123 Justison Street
Wilmington, Delaware  19801
 
Mark Lebovitch, Esq.
Bernstein Litowitz Berger & Grossmann LLP
1285 Avenue of the Americas
New York, New York  10019
 
Joseph Russello, Esq.
Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200
Melville, New York  11747
Michael C. Wagner, Esq.
Kessler Topaz Meltzer & Check, LLP
280 King of Prussia Road
Radnor, Pennsylvania 19087
 
Michael Hanrahan, Esq.
Prickett, Jones & Elliott, P.A.
1310 N. King Street
P.O. Box 1328
Wilmington, Delaware  19899
 

 
 

Dated: _________________, 2012         BY ORDER OF THE COURT OF CHANCERY  
OF THE STATE OF DELAWARE

 
 
 
2

--------------------------------------------------------------------------------

 
Exhibit E
 


IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


IN RE DELPHI FINANCIAL GROUP
SHAREHOLDERS LITIGATION
)
)
CONSOLIDATED
C.A. No. 7144-VCG



ORDER AND FINAL JUDGMENT


On this _____ day of _________, 2012, a hearing having been held before this
Court to determine whether the terms and conditions of the Stipulation and
Agreement of Compromise and Settlement, dated May __, 2012 (the “Stipulation” or
the “Settlement Agreement”), which is incorporated herein by reference,1 and the
terms and conditions of the settlement proposed in the Stipulation (the
“Settlement”), are fair, reasonable and adequate for the settlement of all
claims asserted herein; and whether an Order and Final Judgment should be
entered in the above-captioned consolidated class action (the “Action”); and the
Court having considered all matters submitted to it at the hearing and
otherwise;
NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
1.           The mailing of the Notice of Proposed Settlement of Class Action,
Settlement Hearing, and Right to Appear (the “Notice”) pursuant to and in the
manner prescribed in the Scheduling Order entered on _________ __, 2012 (the
“Scheduling Order”), which was mailed by first class mail beginning on
__________ __, 2012, combined with the publication of the Summary Notice of
Proposed Settlement of Class Action, Settlement Hearing, and Right to Appear
(the “Summary Notice”) pursuant to and in the manner prescribed in the
Scheduling Order, which was published on _________ __, 2012, is hereby
determined to be the best notice practicable under the circumstances and in full
compliance with Court of Chancery Rule 23, the requirements of due process and
applicable law.  It is further determined that all Class Members are bound by
the Order and Final Judgment herein.
 
 

--------------------------------------------------------------------------------

1 Capitalized terms (other than proper nouns) that are not defined herein shall
have the meaning given to them in the Stipulation.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           The Court finds that the Action is a proper non-opt out class
action pursuant to Court of Chancery Rules 23(a), 23(b)(1) and 23(b)(2) and
hereby certifies the Settlement Class as consisting of:
 
Any and all record and beneficial holders of Delphi Class A common stock at any
time between and including July 20, 2011 and the Merger Date (regardless of the
date of purchase) and any and all holders of Options as of the Merger Date, and
any person or entity acting for or on behalf of, or claiming under, and of them,
and each of them, in such capacity only, including, as for all of those listed
above, any and all of their respective successors-in-interest, successors,
predecessors-in-interest, predecessors, representatives, trustees, executors,
administrators, estates, heirs, assigns or transferees, immediate and remote in
their capacities as such only, but excluding all current and former Defendants;
the members of each of the current and former Defendant’s Immediate Family; the
respective directors, parents, and subsidiaries of Delphi and TMH; any firm,
trust, corporation or other entity in which any Defendant during the Settlement
Class Period had a controlling interest; the Rosenkranz Affiliated Entities; the
record or beneficial, direct or indirect, holders of Class B Shares as of the
Merger Date; and the legal representatives, heirs, successors in interest or
assigns of any such excluded party.
 
3.           Specifically, the Court finds that the Settlement Class satisfies
the numerosity requirement of Rule 23(a)(1).  As of the close of business on
February 2, 2012, the record date for the Delphi special meeting of
shareholders, there were over 49 million public shares of Class A common stock
of Delphi issued and outstanding held by approximately 2,600 holders of record
in addition to the holders of certain vested options that comprise the
Class.  There are common issues of fact and law in the Action sufficient to
satisfy Rule 23(a)(2), including whether the Individual Defendants breached
their fiduciary duties to Class Members, whether TMH aided and abetted these
breaches, and whether Plaintiffs and Class Members were injured as a consequence
of Defendants’ actions.  The claims of the Class Representatives in the Action
are typical of the claims of absent members of the Class in that they all arise
from the same allegedly wrongful course of conduct and are based on the same
legal theories, satisfying Rule 23(a)(3).  The Class Representatives and Class
Counsel are adequate representatives of the Class, satisfying Rule
23(a)(4).  The prosecution of separate actions by individual members of the
Class would create a risk of inconsistent adjudications which would establish
incompatible standards of conduct for Defendants, and, as a practical matter,
the disposition of this Action will influence the disposition of any pending or
future identical cases brought by other members of the Class, satisfying Rule
23(b)(1); and there were allegations that Defendants acted or refused to act on
grounds generally applicable to the Class, satisfying Rule 23(b)(2).
 
 
2

--------------------------------------------------------------------------------

 
 
4.           The Settlement of this Action as provided for in the Stipulation is
approved as fair, reasonable and adequate, and in the best interests of
Plaintiffs and the Settlement Class.
5.           The Parties to the Stipulation are hereby authorized and directed
to consummate the Settlement in accordance with the terms and provisions of the
Stipulation, and the Register in Chancery is directed to enter and docket this
Order and Final Judgment.
6.           “Released Claims” means any and all manner of Claims that (i) were
asserted by Plaintiffs in the  Action (or any of the constituent actions that
comprise it) or (ii) could have been asserted by Plaintiffs or any other Class
Member in the  Action or in any other court, tribunal, forum or proceeding that
are based upon, arise out of, relate in any way to, or involve, directly or
indirectly, any of the actions, transactions, occurrences, statements,
representations, misrepresentations, omissions, allegations, facts, practices,
events, claims or any other matters, things or causes whatsoever, or any series
thereof, that were alleged, asserted, set forth, or claimed in the  Action (or
any of the constituent actions that comprise it), including, without limitation,
any and all claims which are based upon, arise out of, relate in any way to, or
involve, directly or indirectly, (i) the Merger or any element, term, condition
or circumstance of the Merger or the sale process leading up to the Merger, (ii)
any actions, deliberations, or negotiations in connection with the Merger, (iii)
the consideration to be received by Class Members or by any other person in
connection with the Merger, (iv) the consideration paid or received by any
Defendant in connection with the Merger, (v) the March 13, 2012 vote of the
Delphi stockholders on the Merger and related proposals, (vi) any consulting
services, contracts, agreements or arrangements between Delphi or its
subsidiaries on the one hand and any entity affiliated with Mr. Rosenkranz on
the other hand, including without limitation the Rosenkranz Affiliated Entities
(the “Affiliate Agreements”), (vii) the Preliminary Proxy, the Definitive Proxy,
or any amendments thereto (including their respective exhibits), or any other
disclosures, public filings, periodic reports, press releases, proxy statements
or other statements issued, made available or filed relating, directly or
indirectly, to the Merger, including claims under the federal securities laws
within the exclusive jurisdiction of the federal courts, (viii) the fiduciary
duties and obligations of the Released Parties in connection with the Merger or
the Affiliate Agreements, (ix) any of the allegations in any complaint or
amendment(s) thereto filed in the  Action, including in any of its constituent
actions, and (x) the fees, expenses or costs incurred in prosecuting, defending
or settling the Action, except to the extent of any fee and expense award from
the Settlement Fund pursuant to Section F of the Stipulation; provided, however,
that the Released Claims shall not include (x) any claims relating to the
enforcement of the Settlement or (y) any claims solely for statutory appraisal
with respect to the Merger pursuant to Section 262 of the General Corporation
Law of the State of Delaware by Delphi stockholders who properly perfected such
claims for appraisal and do not otherwise waive their appraisal rights.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           “Released Parties” means (i) any and all Defendants, (ii) the
members of each Individual Defendant’s Immediate Family, (iii) Defendants’
respective past or present affiliates, associates, subsidiaries, parents,
predecessors and successors, and each of their officers, directors, employees,
agents, advisors, financial or investment advisors, insurers, and attorneys,
(iv) any person, firm, trust, corporation, officer, director or other individual
or entity in which any Defendant during the Settlement Class Period had a
controlling interest, (v) the Rosenkranz Affiliated Entities, (vi) the record or
beneficial, direct or indirect, holders of Class B shares as of the Merger Date
and (vii) the legal representatives, heirs, successors in interest or assigns of
any of the foregoing.
8.           “Defendants’ Claims” means any Claims that have been or could have
been asserted in the  Action or any forum by Defendants or any of them or their
respective successors and assigns against any of Plaintiffs, the Class Members,
or any of their respective counsel, which arise out of or relate in any way to
the institution, prosecution, settlement or dismissal of the  Action, provided,
however, that the Defendants’ Claims shall not include any claims relating to
the enforcement of the Settlement.
9.           “Unknown Claims” means any and all claims that any Plaintiff or
Class Member does not know or suspect exists in his, her or its favor at the
time of the release of the Released Claims as against the Released Parties,
including without limitation those which, if known, might have affected the
decision to enter into the Settlement, and any and all claims which any
Defendant does not know or suspect to exist in his, her or its favor at the time
of the release of the Defendants’ Claims, including without limitation those
which, if known, might have affected the decision to enter into the
Settlement.  With respect to any of the Released Claims and Defendants’ Claims,
the Parties stipulate and agree that upon the Effective Date, each Plaintiff and
each Defendant shall expressly and each of the Class Members shall be deemed to
have, and by operation of the Judgment shall have, expressly waived,
relinquished and released any and all provisions, rights and benefits conferred
by or under Cal. Civ. Code § 1542 or any law of the United States or any state
of the United States or territory of the United States or other jurisdiction, or
principle of common law, which is similar, comparable or equivalent to Cal. Civ.
Code § 1542, which provides: “A general release does not extend to claims which
the creditor does not know or suspect exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  Plaintiffs and Defendants acknowledge, and the
other Class Members by operation of law shall be deemed to have acknowledged,
that they may discover facts in addition to or different from those now known or
believed to be true with respect to the Released Claims and the Defendants’
Claims, but that it is the intention of Plaintiffs and Defendants, and by
operation of law the other Class Members, to completely, fully, finally and
forever extinguish any and all Released Claims and Defendants’ Claims, known or
unknown, suspected or unsuspected, which now exist, or heretofore existed, or
may hereafter exist, and without regard to the subsequent discovery of
additional or different facts.  Plaintiffs and Defendants acknowledge, and the
other Class Members and other Released Parties by operation of law shall be
deemed to have acknowledged, that the inclusion of “Unknown Claims” in the
definition of “Released Claims” and in the definition of “Defendants’ Claims”
was separately bargained for and was a key element of the Settlement and was
relied upon by each and all of Plaintiffs and Defendants in entering into the
Stipulation.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           This Action and the Released Claims are hereby dismissed as to the
Released Parties on the merits and with prejudice, and without costs.
11.           Upon the Effective Date and the occurrence of all of the other
events referenced in paragraph 10 of the Stipulation, Plaintiffs and all Class
Members shall be deemed by operation of law to have fully, finally and forever,
released, settled and discharged the Released Parties from and with respect to
the Released Claims, and shall forever be barred and enjoined from commencing,
instituting or prosecuting any Released Claims against any of the Released
Parties.
12.           Upon the Effective Date and the occurrence of all of the other
events referenced in paragraph 10 of the Stipulation, each of the Defendants, on
behalf of themselves and any and all of their respective successors-in-interest,
successors, predecessors-in-interest, predecessors, representatives, trustees,
executors, administrators, estates, heirs, assigns or transferees, immediate and
remote, and any person or entity acting for or on behalf of, or claiming under,
any of them, and each of them, and any and all of the other Released Parties,
shall be deemed by operation of law to have fully, finally and forever released,
settled and discharged each and every one of the Defendants’ Claims, and shall
forever be barred and enjoined from commencing, instituting or prosecuting any
of the Defendants’ Claims, against Plaintiffs and all Class Members, and all of
their respective counsel.
           13.           Neither the Stipulation, nor any of the terms and
provisions of the Stipulation, nor any of the negotiations or proceedings in
connection therewith, nor any of the documents or statements referred to herein
or therein, nor the Settlement, nor the fact of the Settlement, nor the
settlement proceedings, nor any statements in connection therewith, (a) shall
(i) be argued to be, used or construed as, offered or received in evidence as,
or otherwise constitute an admission, concession, presumption, proof, evidence,
or a finding of any liability, fault, wrongdoing, injury or damages, or of any
wrongful conduct, acts or omissions on the part of any of the Released Parties,
or of any infirmity of any defense, or of any damage to any Plaintiff or Class
Member, or (ii) otherwise be used to create or give rise to any inference or
presumption against any of the Released Parties concerning any fact alleged or
that could have been alleged, or any claim asserted or that could have been
asserted in any of the Actions, or of any purported liability, fault, or
wrongdoing of the Released Parties or of any injury or damages to any person or
entity, or (iii) be offered or received against Plaintiffs or any of the other
Settlement Class Members as evidence of any infirmity in the claims of Plaintiff
or the other Settlement Class Members or offered or received as an admission,
concession, or presumption that any of their claims are without merit or that
damages recoverable under the complaints would not have exceeded the Settlement
Amount; (b) otherwise be admissible, referred to or used in any proceeding of
any nature, for any purpose whatsoever; provided, however, that the Stipulation
and/or this Order and Final Judgment may be introduced in any proceeding,
whether in this Court or otherwise, as may be necessary to argue that the
Stipulation and/or this Order and Final Judgment has res judicata, collateral
estoppel or other issue or claim preclusion effect or to otherwise consummate or
enforce the Settlement and/or this Order and Final Judgment.
 
 
5

--------------------------------------------------------------------------------

 
 
14.           The Plan of Allocation set forth in the Notice is, in all
respects, fair and reasonable to the Settlement Class.  Accordingly, the Court
hereby approves the Plan of Allocation set forth in the Notice.
15.           Class Counsel (as defined in the Stipulation) are hereby awarded
attorneys’ fees and expenses in the sum of $_______________ in connection with
the Action, which sum the Court finds to be fair and reasonable.  Such sum shall
be paid pursuant to the provisions of the Stipulation.  No counsel representing
any plaintiff in the Action shall make any further or additional application for
fees and expenses to the Court or any other court.
16.           If the Effective Date does not occur, this Order and Final
Judgment shall be rendered null and void and shall be vacated and, in such
event, all orders entered and releases delivered in connection herewith, except
as set forth in the Stipulation, shall be null and void; the Parties returned,
without prejudice in any way, to their respective litigation positions
immediately prior to the execution of the Stipulation.
 
 
6

--------------------------------------------------------------------------------

 
 
17.           The binding effect of this Order and Final Judgment and the
obligations of Plaintiffs and Defendants under the Settlement shall not be
conditioned upon or subject to the resolution of any appeal from this Order and
Final Judgment that relates solely to the issue of Class Counsel’s (or any other
counsel’s) application for an award of attorneys’ fees and expenses or the Plan
of Allocation.
18.           Without affecting the finality of this Order and Final Judgment in
any way, this Court reserves jurisdiction over all matters relating to the
administration and consummation of the Settlement.
 
 
 
Date: _________________, 2012
 
        Vice Chancellor          



7
 
 